Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 1 of 74




                 EXHIBIT 1
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 2 of 74



 1 M. ANDERSON BERRY (262879)
   aberry@justice4you.com
 2 LESLIE GUILLON (222400)
   lguillon@justice4you.com
 3 CLAYEO C. ARNOLD,
   A PROFESSIONAL LAW CORPORATION
 4 865 Howe Avenue
   Sacramento, CA 95825
 5 Telephone: (916) 777-7777
   Facsimile: (916) 924-1829
 6
   JOHN A. YANCHUNIS (Pro Hac Vice) RACHELE R. BYRD (190634)
 7
   jyanchunis@ForThe People.com     byrd@whafh.com
 8 MORGAN & MORGAN                  BRITTANY N. DEJONG (258766)
   COMPLEX LITIGATION GROUP         dejong@whafh.com
 9 201 N. Franklin St., 7th Floor   WOLF HALDENSTEIN ADLER
   Tampa, FL 33602                   FREEMAN & HERZ LLP
10
   Telephone: (813) 223-5505        750 B Street, Suite 1820
11 Facsimile: (813) 223-5402        San Diego, California
                                    Telephone: (619) 239-4599
12                                  Facsimile: (619) 234-4599
13
     Attorneys for Plaintiffs
14
                                  UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION

17 IN RE: HANNA ANDERSSON AND                   Master File No.: 3:20-cv-00812-EMC
   SALESFORCE.COM DATA BREACH
18 LITIGATION
                                                SETTLEMENT AGREEMENT AND
19                                              RELEASE
     This Document Relates To: ALL ACTIONS
20
21
22
23
24
25
26
27
28
                                 SETTLEMENT AGREEMENT AND RELEASE
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 3 of 74



 1                          SETTLEMENT AGREEMENT AND RELEASE
 2          This Settlement Agreement (“Agreement”), dated as of November 18, 2020, is made
 3 and entered into by and among the following Settling Parties: (1) Bernadette Barnes (“Barnes”),
 4 Krista Gill (“Gill”)        and   Doug   Sumerfield (“Sumerfield”) (collectively, “Representative
 5 Plaintiffs”), individually and on behalf of the Settlement Class, and (2) Hanna Andersson, LLC
 6 (“Hanna”) and salesforce.com, inc. (“Salesforce,” and, collectively, “Defendants”), by and through
 7 their respective counsel.
 8                                              RECITALS
 9          WHEREAS, on February 3, 2020, Ms. Barnes filed a class action complaint in the United
10 States District Court for the Northern District of California (the “Court”) entitled Bernadette Barnes
11 v. Hanna Andersson, LLC and salesforce.com, inc., Case No. 3:20-cv-00812-EMC;
12          WHEREAS, on March 3, 2020, Ms. Gill and Mr. Sumerfield filed a class action complaint
13 in the Court entitled Krista Gill and Doug Sumerfield v. Hanna Andersson, LLC and
14 salesforce.com, inc., 3:20-cv-01572-EMC;
15          WHEREAS, on April 30, 2020, the Parties filed a Stipulation and [Proposed] Order
16 Consolidating Related Actions, Extending Response Date, and Setting Other Deadlines;
17          WHEREAS, on May 5, 2020, the Court granted the Parties’ Stipulation Consolidating
18 Related Actions, Extending Response Date, and Setting Other Deadlines;
19          WHEREAS, on June 3, 2020, Representative Plaintiffs filed a Consolidated Amended Class
20 Action Complaint (“Complaint”) in this now-consolidated action entitled, In Re: Hanna Andersson
21 and Salesforce.com Data Breach Litigation (the “Litigation” or the “Action”);
22          WHEREAS, the Complaint asserts claims against Defendants for: (1) negligence;
23 (2) declaratory relief; (3) violation of the California Unfair Competition Law, California Business &
24 Professions Code § 17200, et seq.; (4) violation of the California Consumer Privacy Act, California
25 Civil Code § 1798.100, et seq.; and (6) violation of the Virginia Personal Information Breach
26 Notification Act, Virginia Code Ann. § 18.2-186.6, et seq., arising from the “Security Incident,” as
27 such term is defined in Paragraph 1.36 hereof;
28                               SETTLEMENT AGREEMENT AND RELEASE
                                                    -1-
             Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 4 of 74




 1          WHEREAS, Defendants have denied and continue to deny (a) each and every allegation and

 2   all charges of wrongdoing or liability of any kind whatsoever asserted or which could have been

 3   asserted in this Litigation, (b) that the Representative Plaintiffs in the Action and the class they

 4   purport to represent have suffered any damage, and (c) that the Action satisfies the requirements to

 5   be tried as a class action under Federal Rule of Civil Procedure 23. Without acknowledging any

 6   fault or liability on the part of the Defendants, the Settling Parties have agreed to enter into this

 7   Agreement as an appropriate compromise of Class Representatives and Class Members’ claims in

 8   order to put to rest all controversy and to avoid the uncertainty, risk, and/or expense of burdensome,

 9   protracted, and costly litigation that would be involved in prosecuting and defending this Action.

10   This agreement is for settlement purposes only, and nothing in this agreement shall constitute, be

11   construed as, or be admissible in evidence as any admission of the validity of any claim or any fact

12   alleged by Class Representatives in this action or in any other pending or subsequently filed action,

13   or of any wrongdoing, fault, violation of law, or liability of any kind on the part of any Defendant or

14   admission by any of the parties of the validity or lack thereof of any claim, allegation, or defense

15   asserted in this Litigation or in any other action;

16          WHEREAS, the Settling Parties exchanged informal discovery regarding the Security

17   Incident, the Representative Plaintiffs’ claims and Defendants’ defenses; and participated in good

18   faith, arms-length settlement discussions during a day-long mediation with Martin Quinn, Esq. of

19   JAMS via videoconference on June 19, 2020, through which the basic terms of a settlement were

20   negotiated and finalized;

21          WHEREAS, Class Counsel conducted a thorough examination and evaluation of the

22   relevant law and facts to assess the merits of the claims to be resolved in this settlement and how

23   best to serve the interests of the putative class in the Litigation. Based on this investigation and the

24   negotiations described above, Class Counsel have concluded, taking into account the sharply

25   contested issues involved, the risks, uncertainty and cost of further prosecution of this Litigation,

26   and the benefits to be received by the Settlement Class pursuant to this Agreement, that a settlement

27
28                                SETTLEMENT AGREEMENT AND RELEASE
                                                      -2-
             Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 5 of 74




 1   with Defendants on the terms set forth in this Agreement is fair, reasonable, adequate and in the best

 2   interests of the putative class;

 3           WHEREAS, to help protect its customers, Hanna agrees to ensure that it takes reasonable

 4   steps to secure access to the ecommerce platform through which it processes credit card and debit

 5   card transactions;

 6           WHEREAS, this Settlement Agreement is intended to fully, finally and forever resolve all

 7   claims and causes of action asserted, or that could have been asserted based upon the facts alleged

 8   in the Complaint, against Defendants and the Released Persons, by and on behalf of the

 9   Representative Plaintiffs and Settlement Class Members, and any other such actions by and on

10   behalf of any other consumers and putative classes of consumers originating, or that may originate,

11   in jurisdictions in the United States, relating to the Security Incident.

12           NOW, THEREFORE, IT IS HEREBY AGREED, by and between the Representative

13   Plaintiffs, Class Counsel, and Defendants, that, subject to the approval of the Court as provided for

14   in this Agreement, the Litigation and Released Claims shall be fully and finally settled,

15   compromised and released, and the Litigation shall be dismissed with prejudice, on the following

16   terms and conditions:

17                                           I.      DEFINITIONS

18           As used in this Agreement, the following terms have the meanings specified below:

19           1.1     “Agreement” or “Settlement Agreement” means this agreement.

20           1.2     “Approved Claims” means valid Settlement Claims in an amount approved by the

21   Claims Administrator or found to be valid through the Dispute Resolution Process, as set forth in

22   this Agreement.

23           1.3     “Attorneys’ Fees and Expenses Award” means the amount awarded by the Court to

24   be paid to Class Counsel from the Settlement Fund, such amount to be in full and complete

25   satisfaction of Class Counsel’s claim or request (and any request made by any other attorneys) for

26   payment of attorneys’ fees, costs, and litigation expenses.

27
28                                 SETTLEMENT AGREEMENT AND RELEASE
                                                      -3-
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 6 of 74




 1          1.4       “Award” means the amount remitted by the Claims Administrator out of the

 2   Settlement Fund to Settlement Class Members who submit Approved Claims, as provided in

 3   Sections II and VII of this Agreement.

 4          1.5       “Claim Form” means the claim form attached hereto as Exhibit A, or a claim form

 5   approved by the Court that is substantially similar to Exhibit A.

 6          1.6       “Claims Administration” means the processing of Settlement Claims received from

 7   Settlement Class Members and the processing of payment of Approved Claims by the Claims

 8   Administrator.

 9          1.7       “Claims Administrator” means Angeion Group, or such other company experienced

10   in administering class action claims generally and specifically those of the type provided for in this

11   Action, as may be jointly agreed upon by the Settling Parties and approved by the Court.

12          1.8       “Claims Deadline” means the deadline by which Settlement Class Members must

13   submit any valid Settlement Claims.       The Claims Deadline shall be set by the Court in the

14   Preliminary Approval Order. The Settling Parties propose a Claims Deadline that is the 120th day

15   after the entry of the Preliminary Approval Order.

16          1.9       “Claims Period” means the time for Settlement Class Members to submit Settlement

17   Claims, running from the date of entry of the Preliminary Approval Order through the Claims

18   Deadline.

19          1.10      “Claims Referee” means Martin Quinn, Esq. of JAMS, or such other third party

20   designated by agreement of the Settling Parties and approved by the Court to make final decisions

21   about any Disputed Claims for settlement benefits.

22          1.11      “Class Counsel” means Rachele R. Byrd of Wolf Haldenstein Adler Freeman & Herz

23   LLP (“Wolf Haldenstein”), John A. Yanchunis of Morgan & Morgan Complex Litigation Group,

24   and M. Anderson Berry of Clayeo C. Arnold, A Professional Law Corp.

25          1.12      “Class Notice” means the notice of this settlement that is contemplated by this

26   Agreement, and which shall include the Long Notice and Summary Notice, substantially in the form

27   attached hereto as Exhibits B and C, respectively.

28                                SETTLEMENT AGREEMENT AND RELEASE
                                                    -4-
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 7 of 74




 1          1.13    “Class Period” means the period commencing September 16, 2019 and continuing

 2   through November 11, 2019.

 3          1.14    “Defendants” mean Hanna and Salesforce.

 4          1.15    “Dispute Resolution Process” means the process for resolving disputed Settlement

 5   Claims as set forth in ¶ 7.2 of this Agreement.

 6          1.16    “Effective Date” means the date on which the Final Approval Order in the Action

 7   becomes “Final.” “Final” means: one (1) business day after all of the following conditions have

 8   been satisfied: (a) the Final Approval Order has been entered; and (b)(i) if reconsideration and/or

 9   appellate review is not sought from the Final Approval Order, the expiration of the time for the

10   filing or noticing of any motion for reconsideration, appeal, petition, and/or writ; or (b)(ii) if

11   reconsideration and/or appellate review is sought from the Final Approval Order: (A) the date on

12   which the Final Approval Order is affirmed and is no longer subject to judicial review, or (B) the

13   date on which the motion for reconsideration, appeal, petition, or writ is dismissed or denied and the

14   Final Judgment is no longer subject to judicial review.

15          1.17    “Final Approval Hearing” means the final hearing to be conducted by the Court in

16   connection with the determination of the fairness, adequacy and reasonableness of this Agreement

17   and the proposed settlement of the Litigation.

18          1.18    “Final Approval Order” means the Court’s Final Approval Order and Judgment,

19   substantially in the form attached hereto as Exhibit D, which, among other things, approves this

20   Agreement and the Settlement as fair, adequate and reasonable and confirms the final certification

21   of the Settlement Class.

22          1.19    “Hanna” means Hanna Andersson, LLC.

23          1.20    “Objection Deadline” means 120 days after the date of entry of the Preliminary

24   Approval Order.

25          1.21    “Opt Out” means a Settlement Class Member (i) who timely submits a properly

26   completed and executed Request for Exclusion, and (ii) who does not rescind that Request for

27
28                               SETTLEMENT AGREEMENT AND RELEASE
                                                       -5-
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 8 of 74




 1   Exclusion before the end of the Opt Out Period, and (iii) as to which there is not a successful

 2   challenge to the Request for Exclusion.

 3          1.22    “Opt Out Date” means the date by which Settlement Class Members must mail their

 4   Request for Exclusion in order for that request to be excluded from the Settlement Class to be

 5   effective. The postmark date shall constitute evidence of the date of mailing for these purposes.

 6   The Opt Out Date shall be 120 days after the date of entry of the Preliminary Approval Order.

 7          1.23    “Opt Out Period” means the period commencing on the date of entry of the

 8   Preliminary Approval Order and ending on the Opt Out Date, during which Settlement Class

 9   Members may submit a timely Request for Exclusion.

10          1.24    “Out of Pocket Expenses” means only the following types of expenses:

11   (a) unreimbursed payment card fees or bank fees incurred as a result of the Security Incident,

12   including unreimbursed bank fees, unreimbursed card reissuance fees, unreimbursed overdraft fees,

13   unreimbursed charges related to unavailability of funds, unreimbursed late fees, unreimbursed over-

14   limit fees and unreimbursed fees relating to an account being frozen or otherwise unavailable due to

15   the Security Incident; (b) cell, internet or text charges incurred as a result of the Security Incident;

16   (c) costs or charges for obtaining credit reports or credit freezes incurred as a result of the Security

17   Incident; and (d) postage costs incurred as a result of the Security Incident.

18          1.25    “Person” means an individual, corporation, partnership, limited partnership, limited

19   liability company or partnership, association, joint stock company, estate, legal representative, trust,

20   unincorporated association, government or any political subdivision or agency thereof, and any

21   business or legal entity, and their respective spouses, heirs, predecessors, successors,

22   representatives, or assignees.

23          1.26    “Personal Information” means information that is or could be used, whether on its

24   own or in combination with other information, to identify, locate, or contact a person, and further

25   includes customers’ names, billing and shipping addresses, payment card numbers, CVV security

26   codes, and credit card expiration dates.

27
28                                SETTLEMENT AGREEMENT AND RELEASE
                                                     -6-
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 9 of 74




 1          1.27    “Preliminary Approval Order” means the Court’s order granting, among other things,

 2   conditional certification of the Settlement Class, preliminary approval of this Agreement and the

 3   Settlement, and approval of the form and method of Class Notice, substantially in the form attached

 4   hereto as Exhibit E.

 5          1.28    “Released Claims” means all claims up to the date of preliminary approval, including

 6   but not limited to, any claim, liability, right, demand, suit, matter, obligation, damage, including

 7   consequential damages, losses or costs, liquidated damages, statutory damages, punitive damages,

 8   attorneys’ fees and costs, actions or causes of action of every kind and description, whether in law,

 9   in equity, for administrative relief, or otherwise, that the Releasing Persons had, have, or may have

10   against Defendants and/or the Released Persons that result from, arise out of, are based upon, or

11   relate to the Security Incident or Hanna’s use of Salesforce’s commerce cloud platform, that were or

12   could have been alleged in the Litigation, based upon the facts alleged in the Complaint including,

13   without limitation, any claims, actions, causes of action, demands, damages, penalties, losses, or

14   remedies relating to, based upon, resulting from, or arising out of (1) the theft, exposure or

15   disclosure of Settlement Class Members’ personal information; (2) the maintenance and storage of

16   Settlement Class Members’ personal information; (3) the Defendants’ information security policies

17   and practices; and (4) Hanna’s notice of the Incident to Settlement Class members. “Released

18   Claims” does not include the right of any Settlement Class Member or any of the Released Persons

19   to enforce the terms of the Settlement contained in this Agreement, does not release any claims that

20   are not related to the Security Incident or the allegations, facts or circumstances described in the

21   Litigation and/or Complaint, and shall not include any claims of Settlement Class Members who

22   have timely excluded themselves from the Settlement Class.

23          1.29    “Released Persons” means Defendants and their past or present owners, parents,

24   subsidiaries, divisions, and related or affiliated entities of any nature whatsoever, whether direct or

25   indirect, as well as each of Defendants’ and these entities’ respective predecessors, successors,

26   directors, officers, shareholders, employees, servants, representatives, principals, agents, advisors,

27   consultants, vendors, partners, contractors, attorneys, insurers, reinsurers, subrogees, and includes,

28                               SETTLEMENT AGREEMENT AND RELEASE
                                                    -7-
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 10 of 74




 1   without limitation, any Person related to any such entity who is, was or could have been named as a

 2   defendant in the Litigation, other than any third-party Person who is found by a court of competent

 3   jurisdiction to be guilty under criminal law of initiating, causing, aiding or abetting the criminal

 4   activity occurrence of the Security Incident or who pleads nolo contendere to any such charge.

 5          1.30    “Representative Plaintiffs” means Bernadette Barnes, Krista Gill, and Doug

 6   Sumerfield.

 7          1.31    “Service Awards” means such funds as may be awarded by the Court to the Class

 8   Representatives in recognition of their time, effort, and service to the Class, expended in pursuing

 9   the Action and in fulfilling their obligations and responsibilities as the Class Representatives.

10          1.32    “Request for Exclusion” means a fully completed and properly executed written

11   request that is timely delivered to the Claims Administrator by a Settlement Class Member under

12   Section V of this Agreement and is postmarked on or before the end of the Opt Out Period. For a

13   Request for Exclusion to be properly completed and executed, it must: (a) state the Settlement

14   Class Member’s full name, address and telephone number; (b) contain the Settlement Class

15   Member’s personal and original signature or the original signature of a person authorized by law to

16   act on the Settlement Class Member’s behalf with respect to a claim or right such as those asserted

17   in the Litigation, such as a trustee, guardian or person acting under a power of attorney; and (c) state

18   unequivocally the Settlement Class Member’s intent to be excluded from the Settlement. If a

19   Settlement Class Member’s Request for Exclusion covers a payment card that includes co-signers or

20   co-holders on the same payment card account, the Settlement Class Member’s Request for

21   Exclusion shall be deemed to be properly completed and executed as to that payment card only if all

22   co-signers or co-holders elect to and validly opt out in accordance with the provisions of this

23   Paragraph.    All Requests for Exclusion must be submitted individually in connection with a

24   Settlement Class Member, i.e., one request is required for every Settlement Class Member seeking

25   exclusion.

26          1.33    “Salesforce” means salesforce.com, inc.

27
28                                SETTLEMENT AGREEMENT AND RELEASE
                                                     -8-
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 11 of 74




 1          1.34    “Security Incident” means the data security incident that Hanna disclosed on January

 2   15, 2020, whereby unauthorized third parties may have accessed Hanna’s customers’ Personal

 3   Information they may have used to purchase products from Hanna’s website from September 16,

 4   2019, to November 11, 2019.

 5          1.35    “Settlement Claim” means a claim for settlement benefits made under the terms of

 6   this Agreement.

 7          1.36    “Settlement Class” means all individuals residing in the United States who made

 8   purchases from the Hanna Andersson website from September 16, 2019 to November 11, 2019.

 9          1.37    “Settlement Class Member(s)” means a member(s) of the Settlement Class.

10          1.38    “Settlement Fund” means Four Hundred Thousand Dollars ($400,000.00), which

11   shall be the sole and exclusive source of all costs of the settlement, including payment to Settlement

12   Class Members, costs of Claims Administration, payments made to the Claims Referee to resolve

13   any disputed claims, any Attorneys’ Fees and Expenses Award, and any Service Awards.

14          1.39    “Settling Parties” means, collectively, Defendants and Representative Plaintiffs,

15   individually and on behalf of the Settlement Class.

16          1.40    “Unauthorized Charge Period” means the time from the beginning of the Class

17   Period through the 180th day after the Class Period ends.

18          1.41    “Unknown Claims” means any of the Released Claims that any of the Representative

19   Plaintiffs do not know or suspect to exist in his or her favor at the time of the release of the

20   Released Persons that, if known by him or her, might have affected his or her settlement with, and

21   release of, the Released Persons, or might have affected his or her decision to participate in this

22   Settlement Agreement. With respect to any and all Released Claims, the Settling Parties stipulate

23   and agree that upon the Effective Date, the Representative Plaintiffs expressly shall have and by

24   operation of the Judgment shall have, released any and all Released Claims, including Unknown

25   Claims, and waived the provisions, rights, and benefits conferred by California Civil Code § 1542,

26   and also any and all provisions, rights, and benefits conferred by any law of any state, province, or

27
28                               SETTLEMENT AGREEMENT AND RELEASE
                                                    -9-
           Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 12 of 74




 1   territory of the United States which is similar, comparable, or equivalent to California Civil Code §

 2   1542, which provides:

 3          A general release does not extend to claims which the creditor does not know
            or suspect to exist in his or her favor at the time of executing the release,
 4
            which if known by him or her must have materially affected his or her
 5          settlement with the debtor.

 6   Representative Plaintiffs may hereafter discover facts in addition to, or different from, those that

 7   they now know or believe to be true with respect to the subject matter of the Released Claims, but

 8   the Representative Plaintiffs expressly shall have, and by operation of the Final Approval Order

 9   shall have, upon the Effective Date, fully, finally and forever settled and released any and all

10   Released Claims, including Unknown Claims.

11          1.43    All time periods herein stated in terms of “days” shall be in calendar days unless

12   otherwise expressly stated.

13                                 II.   SETTLEMENT CONSIDERATION

14          2.1     In consideration for the settlement and Releases provided herein, Hanna will fund a

15   Settlement Fund in the amount of Four Hundred Thousand Dollars ($400,000.00) and provide the

16   injunctive relief described in ¶ 2.5. The Settlement Fund shall be the only source of payment for all

17   costs of the settlement, including: (a) payments to Settlement Class Members submitting valid

18   Settlement Claims; (b) costs of Claims Administration; (c) the Attorneys’ Fees and Expenses

19   Award, if any, to Class Counsel; and (d) the Service Awards, if any.

20          2.2     Settlement Class Members may make a Settlement Claim for one of two types of

21   Awards to be paid from the Settlement Fund: (i) a Basic Award; or (ii) a Reimbursement Award.

22   These Award categories are exclusive and not cumulative, and Settlement Class Members may not

23   receive more than one type of Award. If a Settlement Class Member submits a Claim Form seeking

24   more than one type of Award, the Claims Administrator shall pay the single Award of the highest

25   dollar value supported by a valid Claim Form and any required documentation.              Only one

26   Settlement Claim may be submitted per Settlement Class Member, and only one Settlement Claim

27   may be submitted per credit or debit card used with Hanna. If more than one valid claim is

28                                  SETTLEMENT AGREEMENT AND RELEASE
                                                   - 10 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 13 of 74




 1   submitted for a single payment card, the largest valid claim filed will be processed and the

 2   remaining claims will be denied as duplicative.

 3                  2.2.1   Basic Award. Every Settlement Class Member who submits an Approved

 4   Claim for a Basic Award is eligible to receive a Basic Award of up to $500.00, regardless of

 5   whether he or she experienced any fraudulent or unauthorized charges on his or her credit or debit

 6   card used to make a purchase from Hanna’s website and regardless of whether he or she

 7   experienced any identity theft as a result of the Security Incident. If a Settlement Class Member

 8   experienced any fraudulent or unauthorized charges on his or her credit or debit card used to make a

 9   purchase from Hanna’s website during the Class Period, this award includes any potentially

10   compensable reimbursement for: (i) lost time spent dealing with replacement card issues or having

11   fraudulent charges reversed; (ii) costs of credit reports, credit monitoring, and identity theft

12   protection purchased between September 16, 2019 and the date of the Claims Deadline; and (iii)

13   other miscellaneous expenses (e.g., unreimbursed charges or fees from banks or credit card

14   companies incurred as a result of reissuance of cards, overdrafts, unavailability of funds, late

15   payments; telephone/cell phone charges; postage; interest on payday loans incurred as a result of

16   card cancellation and replacement issues incurred as a result of the Security Incident.) The amount

17   to be paid for Basic Awards will be calculated as described in ¶ 7.3 below.

18                   2.2.2 Reimbursement Award. A Settlement Class Member who: (i) during the

19   Unauthorized Charge Period experienced one or more fraudulent or unauthorized charges that are

20   claimed by the Settlement Class Member in good faith to be more likely than not caused by the

21   Security Incident on a credit or debit card he or she used to make a purchase from Hanna’s website

22   during the Class Period, which charges were not denied or reimbursed; (ii) has made reasonable

23   efforts to avoid, or seek reimbursement for, his or her losses, including but not limited to exhaustion

24   of all available credit monitoring insurance and identity theft insurance; and (iii) submits an

25   Approved Claim for a Reimbursement Award, shall be eligible to receive a Reimbursement Award

26   consisting of reimbursement of up to $5,000.00 total for the following unreimbursed losses, if any,

27   incurred as a result of the Security Incident: (a) unreimbursed unauthorized charges during the

28                               SETTLEMENT AGREEMENT AND RELEASE
                                                    - 11 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 14 of 74




 1   Unauthorized Charge Period on a credit or debit card used to make a purchase from Hanna’s

 2   website that more likely than not resulted from the Security Incident; (b) up to three hours of lost

 3   time spent dealing with unauthorized charges or otherwise dealing with the Security Incident, at a

 4   rate of $20.00 per hour, but only if at least one full hour was spent, and only if the time can be

 5   documented with reasonable specificity by answering the questions on the Claim Form; and (c) Out

 6   of Pocket Expenses. The amounts to be paid for Reimbursement Awards are subject to adjustment

 7   as described in ¶ 7.3 below.

 8          2.3     Settlement Class Members seeking an Award under this Agreement must complete

 9   and submit a written Claim Form to the Claims Administrator, postmarked or submitted

10   electronically in accordance with the requirements for electronic submission of a Claim Form, on or

11   before the Claims Deadline, which the Settling Parties propose shall be the 120th day after entry of

12   the Preliminary Approval Order. The Claim Form must: (a) be signed by the Settlement Class

13   Member with a statement that his or her claim is true and correct to the best of his or her belief; and

14   (b) establish that the Settlement Class Member made a purchase from the Hanna website during the

15   Class Period by: (i) submitting a receipt, bank, credit card, or other financial account statement

16   showing such a purchase or, (ii) if none of the documents in ¶ 2.3(b)(i) are available, the Settlement

17   Class Member shall attest under penalty of perjury that he or she made a purchase from the Hanna

18   website from September 16, 2019, to November 11, 2019, shall identify the approximate date of

19   purchase, and, if applicable, shall provide the last four digits of his or her credit card number (or, if

20   the credit card number is no longer available, the Settlement Class Member shall attest under

21   penalty of perjury that it is no longer available). Failure to provide supporting documentation as set

22   forth in this Paragraph and Paragraph 2.3.1 or as requested on the Claim Form or by the Claims

23   Administrator shall result in denial of a Settlement Claim.

24                  2.3.1   Additional Information Required for a Reimbursement Award. In addition to

25   the information and documentation required in ¶ 2.3, a Settlement Class Member seeking a

26   Reimbursement Award must also provide: (i) documentation sufficient to show unauthorized

27   charges made during the Unauthorized Charge Period that were not reimbursed or denied and all

28                                  SETTLEMENT AGREEMENT AND RELEASE
                                                     - 12 -
           Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 15 of 74




 1   claimed losses from such charges; (ii) insofar as the Settlement Class Member seeks reimbursement

 2   for time spent, a reasonably specific description of time spent and tasks performed dealing with

 3   unauthorized charges or otherwise dealing with the Security Incident and the tasks performed,

 4   attested to under oath; (iii) documentation sufficient to show Out of Pocket Expenses and that such

 5   expenses were primarily incurred because of, and plausibly arose from, the Security Incident; and

 6   (iv) an attestation that the Settlement Class Member made reasonable efforts to avoid or seek

 7   reimbursement for the loss, including from the applicable bank or payment card servicer and

 8   through exhaustion of any available credit monitoring insurance and identity theft insurance, but has

 9   been unsuccessful.

10                  2.3.2   Confidentiality of Information Submitted by Settlement Class Members.

11   Information submitted by Settlement Class Members pursuant to this Agreement and in connection

12   with a Settlement Claim shall be deemed confidential and protected as such by the Settling Parties,

13   the Claims Administrator, and the Claims Referee.

14          2.4     Nothing in this Settlement Agreement shall be construed to provide for a double

15   payment for the same loss or injury that was reimbursed or compensated by any other source. No

16   payment shall be made for emotional distress, personal/bodily injury, or punitive damages, as all

17   such amounts are not recoverable pursuant to the terms of the Settlement Agreement. Settlement

18   Class Members must exhaust all available credit monitoring insurance and identity theft insurance

19   before any Reimbursement Award will be authorized or paid.

20          2.5     Hanna agrees to ensure that it takes reasonable steps to secure access to the e-

21   commerce platform through which it processes credit card and debit card transactions. The

22   following shall be considered reasonable steps: (a) conduct a risk assessment of the Hanna data

23   assets and environment consistent with the NIST Risk Management Framework; (b) enable multi-

24   factor authentication for all cloud services accounts; (c) implement alerting processes for the

25   establishment of new cloud services accounts; (d) hire additional technical personnel;

26   (e) complete PCI Attestation of Compliance (AOC) in conjunction with a PCI-certified Qualified

27   Security Assessor (QSA); (f) conduct phishing and penetration testing of the Hanna enterprise

28                               SETTLEMENT AGREEMENT AND RELEASE
                                                   - 13 -
             Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 16 of 74




 1   environment and enterprise user base; (g) deploy additional intrusion detection and prevention,

 2   malware and anti-virus, and monitoring applications within the Hanna environment; (h) implement

 3   regular review of the logs of Hanna’s ecommerce platforms; and (i) hire a Director of Cyber

 4   Security.

 5            III. PRELIMINARY SETTLEMENT APPROVAL AND FINAL APPROVAL

 6           3.1         As soon as practicable after the execution of the Settlement Agreement, Class

 7   Counsel shall submit this Settlement Agreement to the Court and file a motion for preliminary

 8   approval of the settlement with the Court requesting entry of a Preliminary Approval Order in the

 9   form attached hereto as Exhibit E, or an order substantially similar to such form, which shall, inter

10   alia:

11                 (a) Stay all proceedings in the Litigation other than those related to approval of the

12                 Settlement;

13                 (b) Preliminarily certify the Settlement Class for settlement purposes only and

14                 preliminarily approve this Agreement for purposes of issuing Notice;

15                 (c) Appoint Representative Plaintiffs as the Settlement Class representatives for

16                 settlement purposes only;

17                 (d) Appoint Class Counsel as counsel of the Settlement Class, for settlement purposes

18                 only;

19                 (e)     Approve the notice program, as set forth in Section IV herein (the “Notice

20                 Program”);

21                 (f) Approve the form and contents of a long form notice (“Long Notice”) to be posted

22                 on the settlement website substantially similar to the one attached hereto as Exhibit B,

23                 and a Summary Notice to be emailed to Settlement Class Members (“Summary Notice”)

24                 substantially similar to the one attached hereto as Exhibit C, which together shall include

25                 a fair summary of the Settling Parties’ respective litigation positions, the general terms

26                 of the settlement set forth in the Settlement Agreement, instructions for how to object to

27                 or submit a Request for Exclusion from the settlement, the process and instructions for

28                                  SETTLEMENT AGREEMENT AND RELEASE
                                                      - 14 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 17 of 74




 1                making Settlement Claims to the extent contemplated herein, and the date, time and

 2                place of the Final Approval Hearing;

 3                (g) Approve a Claim Form substantially similar to that attached hereto as Exhibit A;

 4                (h) Appoint the Claims Administrator;

 5                (i) Appoint Martin Quinn, Esq. of JAMS as Claims Referee, or such other Claims

 6                Referee as jointly agreed to by the Settling Parties;

 7                (j) Schedule an appropriate Opt Out Date, Objection Deadline, and other settlement-

 8                related dates and deadlines to be included in the Class Notice; and

 9                (k) Schedule the Final Approval Hearing.

10          3.2         Defendants will not oppose entry of the Preliminary Approval Order so long as it is

11   substantially in the form attached to this Agreement as Exhibit E, and is otherwise consistent with

12   this Agreement.

13          3.3         Class Counsel and Defendants’ counsel shall request that the Court hold a Final

14   Approval Hearing after notice is completed and at least 35 days after the Opt Out Date, and grant

15   Final Approval of the settlement set forth herein.

16          3.4         The proposed Final Approval Order that shall be filed with the motion for final

17   approval shall be in the form set forth in Exhibit D as agreed upon by Defendants and Class

18   Counsel and shall, among other things:

19                (a) Determine that the Settlement Agreement is fair, adequate, and reasonable;

20                (b) Finally certify the Settlement Class for settlement purposes only;

21                (c) Determine that the Notice Program satisfies due process requirements;

22                (d) Dismiss all claims in the Complaint with prejudice;

23                (e) Bar and enjoin any Settlement Class Members who did not timely opt out in

24                accordance with the requirements of the Agreement from asserting any of the Released

25                Claims; and

26                (f)    Release and forever discharge Defendants and the Released Persons from the

27                Released Claims, as provided for in this Agreement.

28                                  SETTLEMENT AGREEMENT AND RELEASE
                                                      - 15 -
           Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 18 of 74




 1                                       IV.     NOTICE PROGRAM

 2          4.1      No later than 10 business days after entry of the Preliminary Approval Order, Hanna

 3   will provide the Claims Administrator with a Settlement Class Member list in Excel format that

 4   includes, to the extent available, the name and email address of each Settlement Class Member as

 5   reflected in Hanna’s business records.      The Claims Administrator shall cause notice to be

 6   disseminated to the Settlement Class pursuant to the Preliminary Approval Order and the Notice

 7   Program as described below, and in compliance with all applicable laws, including, but not limited

 8   to, the Due Process clause of the United States Constitution and Federal Rule of Civil Procedure 23,

 9   and be effectuated pursuant to the provisions set forth below, the costs of which shall be costs of

10   Claims Administration.

11          4.2      Within 30 days of the Claims Administrator receiving the Settlement Class Member

12   data from Hanna, notice shall be provided to the Settlement Class as follows:
13                4.2.1 Within 30 days of receiving the Settlement Class Member data from Hanna, the
14   Claims Administrator shall email the Summary Notice to Settlement Class Members.
15                4.2.2. Within 30 days of receiving the Settlement Class Member data from Hanna, the
16   Claims Administrator shall establish a dedicated settlement website that includes this Settlement
17   Agreement, the Long Notice, and the Claim Form approved by the Court.                  The Claims
18   Administrator shall maintain and update the website throughout the Claims Period. The Claims
19   Administrator will also post on the settlement website copies of this Settlement Agreement, the
20   Summary Notice, the motion for final approval of the Settlement and the motion for Attorneys’
21   Fees and Expenses Award and Service Awards.            A toll-free number with interactive voice
22   recognition, FAQs and an option to speak to a live operator shall also be made available to address
23   Settlement Class Members’ inquiries.
24                4.2.3     Within 30 days of the Claims Administrator receiving the Settlement Class
25   Member data from Hanna, Hanna shall prominently post a link to the settlement website on the
26   footer of the home page of Hanna (https://www.hannaandersson.com/) for the entire Claims Period.
27
28                               SETTLEMENT AGREEMENT AND RELEASE
                                                   - 16 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 19 of 74




 1          4.3     The Notice Program shall be subject to approval by the Court as meeting the

 2   requirements of Rule 23(c) of the Federal Rules of Civil Procedure.

 3          4.4     The Long Notice, Summary Notice, and Claim Form approved by the Court may be

 4   adjusted by the Claims Administrator, respectively, in consultation and agreement with the Settling

 5   Parties, as may be reasonable and necessary and not inconsistent with such approval.

 6          4.5     Prior to the Final Approval Hearing, counsel for the Settling Parties shall cause to be

 7   filed with the Court an appropriate declaration from the Claims Administrator demonstrating

 8   compliance with the Court-approved Notice Program.

 9          4.6     The Notice Program shall commence within 21 days of entry of the Preliminary

10   Approval Order and shall be completed within 75 days of the Preliminary Approval Order, except

11   as otherwise specifically provided above.

12                                   V.     OPT OUT PROCEDURES

13          5.1     Each Settlement Class Member wishing to exclude themselves from the Settlement

14   Class must individually sign and timely mail a written Request for Exclusion to the address

15   designated by the Claims Administrator.

16          5.2     To be effective, a Request for Exclusion must be postmarked no later than 120 days

17   after the date of entry of the Preliminary Approval Order.

18          5.3     Within 7 days after the Opt Out Date, the Claims Administrator shall provide the

19   Settling Parties with a complete and final list of all Opt Outs who have timely and validly excluded

20   themselves from the Settlement Class and, upon request, copies of all completed Requests for

21   Exclusion. Class Counsel may file these materials with the Court, with any Personal Information

22   other than names and cities and states of residence redacted, no later than 7 days prior to the Final

23   Approval Hearing.

24          5.4     All persons who Opt Out from the Settlement Class shall not receive any benefits of

25   or be bound by the terms of this Settlement Agreement. All persons falling within the definition of

26   the Settlement Class who do not Opt Out shall be bound by the terms of this Settlement Agreement

27   and the Final Approval Order entered thereon.

28                               SETTLEMENT AGREEMENT AND RELEASE
                                                   - 17 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 20 of 74




 1                                  VI.     OBJECTION PROCEDURES

 2          6.1     Each Settlement Class Member who does not file a timely Request for Exclusion

 3   may file a notice of intent to object to the Settlement. The Notice shall instruct Settlement Class

 4   Members who wish to object to the Settlement Agreement to send their written objections only to

 5   the Court. The Notice shall make clear that the Court can only approve or deny the Settlement

 6   Agreement and cannot change the terms. The Notice shall advise Settlement Class Members of the

 7   deadline for submission of any objections.

 8          6.2     All such notices of an intent to object to the Settlement Agreement must be written

 9   and must include all of the following: (i) the objector’s full name, address, telephone number, and e-

10   mail address (if any); (ii) information identifying the objector as a Settlement Class Member,

11   including proof that the objector is a member of the Settlement Class; (iii) a statement as to whether

12   the objection applies only to the Settlement Class Member, to a specific subset of the Settlement

13   Class, or to the entire class; (iv) a clear and detailed written statement of the specific legal and

14   factual bases for each and every objection, accompanied by any legal support for the objection the

15   objector believes applicable; (v) the identity of any counsel representing the objector; (vi) a

16   statement whether the objector intends to appear at the Final Approval Hearing, either in person or

17   through counsel, and, if through counsel, identifying that counsel; (vii) a list of all persons who will

18   be called to testify at the Final Approval Hearing in support of the objections; and (viii) the

19   objector’s signature and the signature of the objector’s duly authorized attorney or other duly

20   authorized representative.

21          6.2     To be timely, written notice of an objection in the appropriate form must be filed or

22   postmarked no later than the Objection Deadline.

23          6.3     Except upon a showing of good cause, any Settlement Class Member who fails to

24   substantially comply with the requirements in Section VI for objecting shall waive and forfeit any

25   and all rights he or she may have to appear separately and/or to object to the Settlement Agreement,

26   and shall be bound by all the terms of the Settlement Agreement and by all proceedings, orders and

27
28                                SETTLEMENT AGREEMENT AND RELEASE
                                                    - 18 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 21 of 74




 1   judgments in the Litigation. The exclusive means for any challenge to the Settlement Agreement

 2   shall be through the provisions of Section VI.

 3                                  VII.      CLAIMS ADMINISTRATION

 4          7.1     The Claims Administrator shall administer and calculate the Settlement Claims

 5   submitted by Settlement Class Members. Class Counsel and Defendants’ counsel shall periodically

 6   be given reports as to both Settlement Claims and distribution, and have the right to review and

 7   obtain supporting documentation and challenge such reports if they believe them to be inaccurate or

 8   inadequate. The determination by the Claims Administrator and Claims Referee (as applicable) of

 9   the validity or invalidity of all Settlement Claims shall be binding, subject to the Dispute Resolution

10   Process set forth in this Section VII.

11          7.2     For each Settlement Claim submitted, the Claims Administrator, in its sole discretion

12   to be reasonably exercised, will determine whether: (1) the claimant is a Settlement Class Member;

13   (2) the claimant has provided all information required to complete the Claim Form by the Claims

14   Deadline, including but not limited to information required under ¶¶ 2.3 and 2.3.1; and (3) the

15   information submitted for a Settlement Claim for a Reimbursement Award would lead a reasonable

16   person to conclude that the alleged expenses plausibly arose from the Security Incident

17   (collectively, “Facially Valid”). The Claims Administrator may, at any time, request from the

18   claimant, in writing, additional information as the Claims Administrator may reasonably require in

19   order to evaluate the Settlement Claim.

20                  7.2.1   Upon receipt of an incomplete or unsigned Claim Form or a Claim Form that

21   is not accompanied by sufficient documentation to determine whether the Settlement Claim is

22   Facially Valid, the Claims Administrator shall request additional information and give the claimant

23   30 days to cure the defect before rejecting the Settlement Claim. Such requests shall be made

24   within 30 days after the Claims Deadline. In the event of unusual circumstances interfering with

25   compliance during the 30-day period, the claimant may request and, for good cause shown shall be

26   given, a reasonable extension of the 30-day deadline in which to comply; however, in no event shall

27   the deadline be extended to later than 60 days from the Effective Date. If the defect is not cured,

28                                SETTLEMENT AGREEMENT AND RELEASE
                                                      - 19 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 22 of 74




 1   then the Settlement Claim will be deemed invalid and there shall be no obligation to pay the

 2   Settlement Claim.

 3                  7.2.2   Following receipt of additional information requested by the Claims

 4   Administrator pursuant to ¶ 7.2.1, the Claims Administrator shall have 30 days to accept, in whole

 5   or lesser amount, or reject each Settlement Claim. If after review of the Settlement Claim and all

 6   documentation submitted by the claimant, the Claims Administrator determines that such a

 7   Settlement Claim is Facially Valid, then the Settlement Claim shall be paid within the time period

 8   provided by ¶ 7.4 to the extent that the Claims Administrator finds the Settlement Claim to be valid.

 9   If the Settlement Claim remains invalid because the claimant does not provide the requested

10   information needed to complete the Claim Form and evaluate the Settlement Claim, then the Claims

11   Administrator may reject the Settlement Claim without any further action apart from providing a

12   notice of rejection of the Settlement Claim. If the Settlement Claim is rejected for other reasons, it

13   shall be referred to the Claims Referee.

14                  7.2.3   Settlement Class Members shall have 30 days from receipt of the offer to

15   accept or reject any offer of partial payment received from the Claims Administrator.            If a

16   Settlement Class Member rejects an offer from the Claims Administrator, the Claims Administrator

17   shall have 15 days to reconsider its initial adjustment amount and make a final determination. If the

18   final determination is approved by the claimant, then the approved amount shall be the total and

19   final amount to be paid. If the final determination is not approved by the claimant within 30 days,

20   then the dispute will be submitted to the Claims Referee within an additional 10 days.

21                  7.2.4   The Claims Referee shall have the power to deny a Settlement Claim or

22   approve a Settlement Claim in full or in part. If any dispute is submitted to the Claims Referee, the

23   Claims Referee shall make a final determination of the dispute or request further supplementation of

24   a Settlement Claim within 30 days. The Claims Referee’s determination shall be based on whether

25   the Claims Referee is persuaded that the claimed amounts are reasonably supported and were more

26   likely than not caused by the Security Incident. The Claims Referee’s decision will be final and

27   non-appealable. Any claimant referred to the Claims Referee shall reasonably cooperate with the

28                               SETTLEMENT AGREEMENT AND RELEASE
                                                   - 20 -
           Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 23 of 74




 1   Claims Referee, including by either providing supplemental information as requested or,

 2   alternatively, signing an authorization allowing the Claims Referee to verify the Settlement Claim

 3   through third party sources, and failure to cooperate shall be grounds for denial of the Settlement

 4   Claim in full. The Claims Referee shall make a final decision within 30 days of receipt of all

 5   supplemental information requested.

 6          7.3    The Claims Administrator shall adjust the payment amount of all Awards as follows:

 7                 7.3.1   If the total dollar value of all Approved Claims at the payment amounts set

 8   forth in ¶¶ 2.2.1 and 2.2.2, is less than the amount remaining in the Settlement Fund after the

 9   Claims Deadline has passed and after the Attorneys’ Fees and Expenses Award, the Service

10   Awards, Claims Administration costs, and any payments to the Claims Referee have been paid in

11   full out of the Settlement Fund, the payment amount for all Approved Claims shall be increased pro

12   rata among all Settlement Class Members who submitted Approved Claims up to a maximum of

13   twice the total amounts set forth in ¶¶ 2.2.1 and 2.2.2, notwithstanding the maximum amounts set

14   forth in those paragraphs. By way of example, the total Basic Award payment can be increased up

15   to a maximum of $1,000.00, and the Reimbursement Award payment can be increased up to a

16   maximum of $10,000.00.

17                 7.3.2   If the total dollar value of all Approved Claims at the payment amounts set

18   forth in ¶¶ 2.2.1 and 2.2.2 exceeds the amount remaining in the Settlement Fund after the Claims

19   Deadline has passed and after the Attorneys’ Fees and Expenses Award and the Service Awards,

20   Claims Administration costs, and any payments to the Claims Referee have been paid in full out of

21   the Settlement Fund, the payment amount for all Approved Claims shall be reduced pro rata among

22   all Settlement Class Members who submitted Approved Claims.

23          7.4    The first $200,000 of the Settlement Fund will be paid by Hanna to the Claims

24   Administrator within 10 business days following entry by the Court of the Preliminary Approval

25   Order and the remaining $200,000 shall be paid within 30 days of the Effective Date. The Claims

26   Administrator shall agree to hold the Settlement Funds in a non-interest-bearing account, and

27   administer the Settlement Funds, subject to the continuing jurisdiction of the Court and from the

28                              SETTLEMENT AGREEMENT AND RELEASE
                                                  - 21 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 24 of 74




 1   earliest possible date, as a qualified settlement fund as defined in Treasury Regulation § 1.468B-1,

 2   et seq. Any taxes owed by the Settlement Funds shall be paid by the Claims Administrator out of

 3   the Settlement Funds. Defendants shall not have any other financial obligation under the Settlement

 4   Agreement. In addition, under no circumstances will Defendants have any liability for taxes or tax

 5   expenses under the Settlement Agreement.

 6          7.5     The Claims Administrator will mail Award checks or electronically transfer funds

 7   for Approved Claims within the later of 90 days after the Effective Date or 30 days after all

 8   disputed claims have been resolved. No distributions will be made without authorization from the

 9   parties. Award checks shall be valid for a period of 180 days from issuance, and shall state, in

10   words or substance, that the check must be cashed within 180 days, after which time it will become

11   void. In the event a settlement check becomes void, the Settlement Class Member to whom that

12   settlement check was made payable will forfeit the right to payment and will not be entitled to have

13   the check reissued or to any further distribution from the Settlement Fund or to any further recourse

14   against the Released Parties, and the Settlement Agreement and Release will in all other respects be

15   fully enforceable against the Settlement Class Member. No later than 190 days from the issuance of

16   the Award checks, the Claims Administrator shall take all steps necessary to stop payment on any

17   Award checks that remain uncashed.

18          7.6     If there is any balance remaining in the Settlement Fund Account 90 days after the

19   Claims Administrator completes the process for stopping payment on any Award checks that remain

20   uncashed, the Settling Parties will return to the Court seeking direction as to the disposition of these

21   funds, including the selection of a cy pres recipient. The funds distributed pursuant to the cy pres

22   provision set forth in this Paragraph shall not be considered unclaimed property under the laws of

23   California or any other state.

24          7.7     No Person shall have any claim against the Claims Administrator, Claims Referee,

25   Defendants, Defendants’ counsel, Class Counsel, and/or the Representative Plaintiffs based on

26   distributions of benefits to Settlement Class Members or to the cy pres recipient named herein, if

27   applicable.

28                                SETTLEMENT AGREEMENT AND RELEASE
                                                    - 22 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 25 of 74




 1          7.8     All Settlement Class Members who fail to timely submit a valid Settlement Claim for

 2   any benefits hereunder within the time frames set forth herein, or such other period as may be

 3   ordered by the Court, or otherwise allowed, shall be forever barred from receiving any payments or

 4   benefits pursuant to the settlement set forth herein, but will in all other respects be subject to, and

 5   bound by, the provisions of the Settlement Agreement, the Releases contained herein and the Final

 6   Approval Order.

 7                                            VIII. RELEASES

 8          8.1     Upon the Effective Date, and in consideration of the settlement benefits described

 9   herein, each Settlement Class Member, including Representative Plaintiffs, whether or not they

10   received an Award, will be deemed by this Agreement and by operation of the Final Approval

11   Order to have completely and unconditionally released, forever discharged and acquitted the

12   Released Persons from any and all of the Released Claims, and Representative Plaintiffs will be

13   deemed to have also released Unknown Claims.

14          8.2     The Settlement Agreement shall be the sole and exclusive remedy for any and all

15   released claims of Settlement Class Members. Upon entry of the Final Approval Order, each

16   member of the Settlement Class shall be barred from initiating, asserting, or prosecuting against any

17   Released Person any claims that are released by operation of the Settlement Agreement and the

18   Final Approval Order.

19          8.3     Upon entry of the Final Approval Order, Defendants shall have fully, finally and

20   forever released, relinquished and discharged as against Representative Plaintiffs, all claims arising

21   out of, relating to or in connection with the institution, prosecution, assertion, defense, settlement or

22   resolution of the Litigation.

23   IX.     CLASS COUNSEL’S ATTORNEYS’ FEES AND COSTS; AND REPRESENTATIVE

24                                         PLAINTIFFS’ AWARDS

25          9.1     Class Counsel shall apply to the Court for an award of reasonable Attorneys’ Fees,

26   payable solely from the Settlement Fund, in an amount not to exceed thirty (30) percent of the
27   Settlement Fund. Class Counsel shall also apply to the Court for reimbursement of their reasonable
28                                   SETTLEMENT AGREEMENT AND RELEASE
                                                     - 23 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 26 of 74




 1   costs and litigation expenses incurred, also payable solely from the Settlement Fund. Class Counsel

 2   will apply to the Court for such approval and will serve Defendants’ counsel with such application
 3   no later than 35 days prior to the Objection Deadline. Defendants shall take no position with regard
 4   to Class Counsel’s application for the Attorneys’ Fees and Expenses Award if the application
 5   complies with the provisions of this section.
 6          9.2     Class Counsel will request from the Court service awards for Representative
 7   Plaintiffs in the amounts of $5,000 to Ms. Barnes and $5,000 jointly to Ms. Gill and Mr.
 8   Sumerfield, to be paid solely from the Settlement Fund. Defendants shall take no position with
 9   regard to the Settlement Class Representatives’ requests for service award payments to the extent
10   they do not exceed these amounts.
11          9.3     The Claims Administrator shall pay the Attorneys’ Fees and Expenses Award and
12   Service Awards from the Settlement Fund to Clayeo C. Arnold, A Professional Law Corp. within
13   20 days after the Court executes an order (or orders) awarding such Attorneys’ Fees and Expenses
14   Award and Service Awards. The Attorneys’ Fees and Expenses Award will be allocated among
15   Class Counsel by Clayeo C. Arnold, A Professional Law Corp., following consultation with Class
16   Counsel. In the event that the Effective Date does not occur, or the Final Approval Order or the
17   order making the Attorneys’ Fees and Expenses Award is reversed or modified, or the Settlement
18   Agreement is cancelled or terminated or modified for any other reason, and in the event that the
19   Attorneys’ Fees and Expenses Award has been paid to any extent, then Class Counsel shall, within
20   five (5) business days after receiving notice from Defendants or from a court of appropriate
21   jurisdiction, refund to the Settlement Fund, as appropriate, the amounts previously paid to Class
22   Counsel, in an amount consistent with such reversal, modification, cancellation, or termination.
23   Class Counsel, as a condition of receiving such fees and expenses, hereby agree that their respective
24   law firms are each unconditionally obligated to make such refund of fees and expenses received by
25   their respective law firms, and are subject to the jurisdiction of the Court for the purpose of
26   enforcing the provisions of this Section.
27
28                               SETTLEMENT AGREEMENT AND RELEASE
                                                     - 24 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 27 of 74




 1            9.4     The finality or effectiveness of the Settlement Agreement shall not depend upon the

 2   Court awarding any particular Attorneys’ Fees and Expenses Award or Service Awards. No order

 3   of the Court, or modification or reversal or appeal of any order of the Court concerning the

 4   amount(s) of any attorneys’ fees, costs and expenses, and/or Service Awards ordered by the Court

 5   to Class Counsel or Representative Plaintiffs shall affect whether the Judgment is final or constitute

 6   grounds for cancellation or termination of this Settlement Agreement.

 7       X.          CONDITIONS OF SETTLEMENT, CANCELLATION, OR TERMINATION

 8            10.1    This Agreement is subject to and conditioned upon the occurrence of all of the

 9   following events:

10                    (a)    The Court has entered a Preliminary Approval Order as provided by

11                           ¶ 3.1;

12                    (b)    The Court has entered the Final Approval Order as provided by ¶ 3.4; and

13                    (c)    The Effective Date has occurred, as defined in ¶ 1.16.

14            10.2    If all of the conditions in ¶ 10.1 are not fully satisfied and the Effective Date does not

15   occur, the Settlement Agreement shall, without notice, be automatically terminated unless Class

16   Counsel and Defendants’ counsel mutually agree in writing to proceed with the Settlement

17   Agreement.

18            10.3    In the event of termination, this Agreement shall have no further force or effect

19   regarding the Settling Parties’ rights and the Settling Parties shall jointly request the Court to hold a

20   scheduling conference for the purpose of establishing a new case schedule and trial date for the

21   Litigation.

22            10.4    Defendants conditionally agree and consent to certification of the Settlement Class

23   for settlement purposes only, and within the context of the Settlement Agreement only. If the

24   Settlement Agreement, for any reason, is not finally approved or is otherwise terminated,

25   Defendants reserve the right to assert any and all objections and defenses to certification of a class,

26   and neither the Settlement Agreement nor any Order or other action relating to the Settlement

27
28                                 SETTLEMENT AGREEMENT AND RELEASE
                                                      - 25 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 28 of 74




 1   Agreement shall be offered by any Person as evidence in support of a motion to certify a class for a

 2   purpose other than this Settlement.

 3                               XI.       MISCELLANEOUS PROVISIONS

 4          11.1    The Settling Parties and their counsel agree to undertake their best efforts and

 5   mutually cooperate to effectuate this Agreement and the terms of the proposed Settlement set forth

 6   herein, including taking all steps and efforts contemplated by this Agreement, and any other steps

 7   and efforts which may become necessary by order of the Court or otherwise. The Settling Parties

 8   further agree to defend this Agreement against objections made to the Settlement or the Final

 9   Approval Order at the Final Approval Hearing or in any appeal of the Final Approval Order or in

10   any collateral attack on this Agreement or Final Approval Order.

11          11.2    The Settling Parties intend this Agreement to be a final and complete resolution of

12   all disputes between them with respect to the Litigation. The Agreement compromises claims that

13   are contested and shall not be deemed an admission by any of the Parties as to the merits of any

14   claim or defense. The Settling Parties each agree that the settlement and this Agreement were

15   negotiated in good faith and at arm’s-length by the Settling Parties, and reflects a Settlement that

16   was reached voluntarily after consultation with competent legal counsel.

17          11.3    The Agreement may be amended or modified only by a written instrument signed by

18   or on behalf of all Settling Parties or their respective successors-in-interest. Amendments and

19   modifications may be made without additional notice to the Settlement Class Members unless such

20   notice is required by the Court.

21          11.4    Except as otherwise provided, this Agreement contains the entire agreement between

22   the Settling Parties, and supersedes any prior agreements or understandings between them. All

23   terms of this Agreement are contractual and not mere recitals, and shall be construed as if drafted by

24   all Settling Parties to this Agreement. The terms of this Agreement are and shall be binding upon

25   each of the Settling Parties to this Agreement, their agents, attorneys, employees, successors and

26   assigns, and upon all other Persons or entities claiming any interest in the subject matter hereof,

27   including any Settlement Class Member.

28                               SETTLEMENT AGREEMENT AND RELEASE
                                                   - 26 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 29 of 74




 1           11.5.   Defendants shall not be liable for any additional Attorneys’ Fees and expenses of any

 2   Settlement Class Members’ counsel, including any potential objectors or counsel representing a

 3   Settlement Class Member individually, other than what is expressly provided for in this Agreement.

 4   Class Counsel agree to hold Defendants harmless from any claim regarding the division of any

 5   award of attorneys’ fees and expenses to Class Counsel, and any claim that the term “Class

 6   Counsel” (as defined in Paragraph 1.11 of this Agreement) fails to include any counsel, Person, or

 7   firm who claims that they are entitled to a share of any Attorneys’ Fees awarded to Class Counsel in

 8   this lawsuit.

 9           11.6. Except as required by law or any other disclosure obligations, the Parties, and the

10   Parties’ counsel, shall not issue any press releases or make any postings on social media about this

11   case or the Settlement. Counsel for the Parties may identify this case, its nature, and the fact that it

12   settled on their personal or firm resumes and on their websites.

13           11.7. This Agreement shall be subject to, governed by, construed, and enforced pursuant to

14   the laws of California.

15           11.8    Any individual signing this Agreement on behalf of any Person represents and

16   warrants that he or she has full authority to execute and enter into the terms and conditions of this

17   Agreement on behalf of such Person.

18           11.9    The Settling Parties and each Settlement Class Member irrevocably submit to the

19   exclusive jurisdiction of the Court for any suit, action, proceeding or dispute arising out of or

20   relating to this Agreement or the applicability of the Agreement and its exhibits, but for no other

21   purpose.

22           11.10 All agreements made and orders entered during the course of Litigation relating to

23   the confidentiality of information shall survive this Agreement, including but not limited to those

24   relating to all information exchanged for purposes of mediation or under the auspices of Federal

25   Rule of Evidence 408.

26           11.11 Any notice, instruction, application for Court approval or application for Court

27   orders sought in connection with this Agreement or other document to be given by any Party to any

28                               SETTLEMENT AGREEMENT AND RELEASE
                                                    - 27 -
            Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 30 of 74




 1   other Party shall be in writing and delivered by email, if to Defendants to the attention of the

 2   Defendants’ counsel, or if to the Settlement Class to Class Counsel, or to other recipients as the

 3   Court may specify.

 4          11.12 This Agreement may be executed by the Settling Parties or their authorized

 5   representatives in one or more counterparts, each of which shall be deemed an original but all of

 6   which together shall constitute one and the same instrument. Scanned signatures or signatures sent

 7   by email or facsimile shall be as effective as original signatures.

 8          IT IS SO AGREED.

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                SETTLEMENT AGREEMENT AND RELEASE
                                                     - 28 -
DocuSign Envelope ID: 4AF298C0-5366-4AE7-81C1-A3CF02196A9A
                    Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 31 of 74



              Dated:         November 18, 2020               By:
       1                                                                Krista Gill
       2      Dated:         November 18, 2020               By:
       3                                                                Doug Sumerfield

       4      Dated:         November 18, 2020               By:
                                                                        Bernadette Barnes
       5
       6      Dated:         November 18, 2020           M. Anderson Berry, Bar No. 262879
                                                         CLAYEO C. ARNOLD, A PROFESSIONAL LAW
       7                                                 CORP.

       8                                                 Rachele R. Byrd, Bar No. 190634
                                                         WOLF HALDENSTEIN ADLER FREEMAN &
       9                                                 HERZ LLP
      10
                                                         John A. Yanchunis, Pro Hac Vice
      11                                                 MORGAN & MORGAN COMPLEX LITIGATION
                                                         GROUP
      12
      13
                                                             By:
      14                                                               M. Anderson Berry
      15                                                     Counsel for Settlement Class Representatives and
      16                                                     the Settlement Class

      17
              Dated:         November 18, 2020           HANNA ANDERSSON, LLC
      18
      19
                                                             By:
      20
      21
      22
                                                             Title:
      23
      24
      25
      26
      27
      28                                    SETTLEMENT AGREEMENT AND RELEASE
                                                                      - 29 -
DocuSign Envelope ID: AC99E42E-9DE8-4EAE-BDBE-0D1900584687
                    Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 32 of 74



             Dated:          November 18, 2020           By:
       1                                                                Krista Gill
       2     Dated:          November 18, 2020           By:
       3                                                                Doug Sumerfield

       4     Dated:          November 18, 2020           By:
                                                                        Bernadette Barnes
       5
       6     Dated:          November 18, 2020          M. Anderson Berry, Bar No. 262879
                                                        CLAYEO C. ARNOLD, A PROFESSIONAL LAW
       7                                                CORP.

       8                                                Rachele R. Byrd, Bar No. 190634
                                                        WOLF HALDENSTEIN ADLER FREEMAN &
       9                                                HERZ LLP
      10
                                                        John A. Yanchunis, Pro Hac Vice
      11                                                MORGAN & MORGAN COMPLEX LITIGATION
                                                        GROUP
      12
      13
                                                         By:
      14                                                               M. Anderson Berry
      15                                                 Counsel for Settlement Class Representatives and
      16                                                 the Settlement Class

      17
             Dated:          November 18, 2020          HANNA ANDERSSON, LLC
      18
      19
                                                         By:
      20
      21
      22
                                                             Title:
      23
      24
      25
      26
      27
      28                                   SETTLEMENT AGREEMENT AND RELEASE
                                                                      - 29 -
Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 33 of 74
Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 34 of 74
DocuSign Envelope ID: 5CB05E0A-F284-47D1-A6B0-009404EA2F0D
                    Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 35 of 74



              Dated:         November 18, 2020               By:
       1                                                                Krista Gill
       2      Dated:         November 18, 2020               By:
       3                                                                Doug Sumerfield

       4      Dated:         November 18, 2020               By:
                                                                        Bernadette Barnes
       5
       6      Dated:         November 18, 2020          M. Anderson Berry, Bar No. 262879
                                                        CLAYEO C. ARNOLD, A PROFESSIONAL LAW
       7                                                CORP.

       8                                                Rachele R. Byrd, Bar No. 190634
                                                        WOLF HALDENSTEIN ADLER FREEMAN &
       9                                                HERZ LLP
      10
                                                        John A. Yanchunis, Pro Hac Vice
      11                                                MORGAN & MORGAN COMPLEX LITIGATION
                                                        GROUP
      12
      13
                                                             By:
      14                                                               M. Anderson Berry
      15                                                     Counsel for Settlement Class Representatives and
      16                                                     the Settlement Class

      17
              Dated:         November 18, 2020          HANNA ANDERSSON, LLC
      18
      19
                                                             By:
      20
      21
      22                                                                 CFO /COO
                                                             Title:
      23
      24
      25
      26
      27
      28                                    SETTLEMENT AGREEMENT AND RELEASE
                                                                      - 29 -
DocuSign Envelope ID: 58846919-EF8C-4B5D-B883-540B30BE9DDE
                       Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 36 of 74



              Dated:         November 18, 2020          Susan D. Fahringer, Bar No. 162978
       1                                                Nicola Menaldo, Pro Hac Vice
                                                        Todd Hinnen, Pro Hac Vice
       2
                                                        PERKINS COIE LLP
       3
       4
                                                         By:
       5                                                           Todd Hinnen

       6                                                 Counsel for Defendant HANNA ANDERSSON,
                                                         LLC
       7
              Dated:         November 18, 2020          SALESFORCE.COM, INC.
       8
       9
      10                                                 By:
                                                                   Daniel R. Reed
      11
      12
                                                             Title: EVP, Global Litigation
      13
      14
      15
              Dated:         November 18, 2020          Tiffany Cheung, Bar No. 211497
      16                                                Mark D. McPherson, Bar No. 307951
                                                        Michael Burshteyn, Bar No. 295320
      17                                                MORRISON & FOERSTER LLP
      18
                                                        By:
      19
                                                                   Mark David McPherson
      20
                                                         Counsel for Defendant salesforce.com, inc.
      21
      22
      23
      24
      25
            26593v16
      26
      27
      28                                   SETTLEMENT AGREEMENT AND RELEASE
                                                                 - 30 -
DocuSign Envelope ID: C9606AEA-0DEB-4D24-91E1-7AA6F80F2906
                       Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 37 of 74



              Dated:         November 18, 2020          Susan D. Fahringer, Bar No. 162978
       1                                                Nicola Menaldo, Pro Hac Vice
                                                        Todd Hinnen, Pro Hac Vice
       2
                                                        PERKINS COIE LLP
       3
       4
                                                         By:
       5                                                           Todd Hinnen

       6                                                 Counsel for Defendant HANNA ANDERSSON,
                                                         LLC
       7
              Dated:         November 18, 2020          SALESFORCE.COM, INC.
       8
       9
      10                                                 By:
                                                                   Daniel R. Reed
      11
      12
                                                             Title: EVP, Global Litigation
      13
      14
      15
              Dated:         November 18, 2020          Tiffany Cheung, Bar No. 211497
      16                                                Mark D. McPherson, Bar No. 307951
                                                        Michael Burshteyn, Bar No. 295320
      17                                                MORRISON & FOERSTER LLP
      18
                                                        By:
      19
                                                                   Mark David McPherson
      20
                                                         Counsel for Defendant salesforce.com, inc.
      21
      22
      23
      24
      25
            26593v16
      26
      27
      28                                   SETTLEMENT AGREEMENT AND RELEASE
                                                                 - 30 -
                Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 38 of 74



      Dated:          November 18, 2020   Susan D. Fahringer, Bar No. 162978
 1                                        Nicola Menaldo, Pro Hac Vice
                                          Todd Hinnen, Pro Hac Vice
 2
                                          PERKINS COIE LLP
 3
 4
                                           By:
 5                                                Todd Hinnen

 6                                         Counsel for Defendant HANNA ANDERSSON,
                                           LLC
 7
      Dated:          November 18, 2020   SALESFORCE.COM, INC.
 8
 9
10                                         By:
                                                   Daniel R. Reed
11
12
                                           Title: EVP, Global Litigation
13
14
15
      Dated:          November 18, 2020   Tiffany Cheung, Bar No. 211497
16                                        Mark D. McPherson, Bar No. 307951
                                          Michael Burshteyn, Bar No. 295320
17                                        MORRISON & FOERSTER LLP
18
                                          By:
19
                                                  Mark David McPherson
20
                                           Counsel for Defendant salesforce.com, inc.
21
22
23
24
25
     26593v16
26
27
28                               SETTLEMENT AGREEMENT AND RELEASE
                                                 - 30 -
Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 39 of 74




                     EXHIBIT A
         Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 40 of 74


                                 SETTLEMENT CLAIM FORM

This Claim Form should be filled out online or submitted by mail if you made a purchase on the Hanna
Andersson, LLC (“Hanna”) website during the time period of September 16, 2019 to November 11,
2019.

You may receive a payment if you properly and timely complete this Claim Form, the Settlement is
approved, and you are found to be eligible for a payment.

The Class Notice describes your legal rights and options. You can obtain the Class Notice and further
information about the Litigation, the Settlement Agreement, and your legal rights and options on the
official Settlement website [WEBSITE URL] or by calling 1-800-xxx-xxxx.

Your claim must be submitted online or postmarked by ________, 2021 to be considered for payment.
You can submit your claim for a settlement award in two ways:

      1. Online at [WEBSITE URL] by following instructions on the “Submit a Claim” page.

      2. By mail to the Claims Administrator at this address: [INSERT CLAIMS
         ADMINISTRATOR ADDRESS].

Only one Settlement Claim may be submitted per Settlement Class Member, and only one Settlement
Claim may be submitted per method of payment used at the Hanna website.

1.     CLASS MEMBER INFORMATION (REQUIRED)

Name (First, MI, Last):
________________________________________________________________

Address:
____________________________________________________________________________

City: ___________________________           State: _______          Zip Code: ___________________


Phone: _________________________            Email (if any): __________________________________

Required: Enclose a receipt, bank or credit card statement, or other proof of purchase showing your
purchase from the Hanna website. (Please redact all unrelated transactions).

       [OR] If such documents are not available, complete all parts of this section:

       ❑ (Check to indicate your agreement). I no longer have proof of my purchase, but I attest
       under penalty of perjury that I made a purchase from the Hanna website:

              Approximate date of purchase: _______________________________

              Last 4 digits of credit or debit card used (if applicable): ______________________


                                                  1
         Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 41 of 74


              ❑ (Check if card is no longer available). I attest under penalty of perjury that I no
              longer have the debit or credit card used and do not know or have any records showing
              the last 4 digits of this card.

2.     PAYMENT ELIGIBILITY INFORMATION (REQUIRED)

To prepare for this section of the Claim Form, please review the Class Notice and Sections 2.1 through
2.4 of the Settlement Agreement (available at [WEBSITE]) for more information on the types of
awards available and rules for receiving an award.

Settlement Class Members may receive only one of the following types of awards: (1) Basic Award; or
(2) Reimbursement Award. Which type of award are you making a claim for (check one)?

       ❑ Basic Award (go to Section 5)
             OR
       ❑ Reimbursement Award (go to Section 3)

3.     ADDITIONAL INFORMATION REQUIRED FROM SETTLEMENT CLASS
       MEMBERS SEEKING A REIMBURSEMENT AWARD.

You must complete this Section 3 if you are seeking a Reimbursement Award. Please provide as much
information as possible.

❑ Required: I attest under penalty of perjury that I experienced one or more fraudulent charges
between September 16, 2019 and May 10, 2020 on a credit or debit card I used to make a purchase
from the Hanna website.

❑ Required: Such charges have not been reimbursed.

❑ Required: I believe in good faith such charges were more likely than not the result of the security
incident that affected Hanna’s computer systems that was disclosed by Hanna on January 15, 2020.

The total amount of unreimbursed fraudulent charges that I am claiming is $________________

       Examples: Fraudulent charges that were made on your credit or debit card account and that
       were not reversed or repaid even though you reported them to your bank or credit card
       company.

       Required: Attach a copy of statements that show the fraudulent charges and any
       correspondence showing that you reported them as unauthorized. (Please redact all unrelated
       transactions). If you do not have any written correspondence reporting the charges, describe
       when and how you reported them and who you reported them to:
       ____________________________________________________________________________

       ____________________________________________________________________________

       ❑ (Required). I have made good faith efforts to have these unauthorized charges reversed or
       repaid, including through my bank or credit card company, and have exhausted all available
       credit monitoring, identity theft insurance, or other applicable insurance policies, but have not
                                                    2
         Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 42 of 74


       been successful at having the charges reversed, have not received payment, and have no
       insurance coverage for these unauthorized charges.

❑ (Check if applicable). I spent more than 1 hour dealing with these unauthorized charges and wish
to be reimbursed for my time spent, up to a maximum of three (3) hours. I spent this much time (round
to the nearest hour and check only one box):

              ❑ 1 Hour        ❑ 2 Hours      ❑ 3 Hours

       Examples: You spent at least one full hour calling customer service lines, writing letters or
       emails, or on the internet trying to get unauthorized charges reversed or reimbursed. Please
       note that the time it takes to fill out this Claim Form is not reimbursable and should not be
       included in the total number of hours claimed.

       Required: If time was spent on the telephone, online, or writing letters, in the space below,
       describe what you did, or attach a copy of any letters or emails that you wrote. If the time was
       spent trying to get unauthorized charges reversed or reimbursed, describe what you did.
       ____________________________________________________________________________

       ____________________________________________________________________________

       ____________________________________________________________________________

If you are also seeking reimbursement for Out-of-Pocket Expenses as part of your claim for a
Reimbursement Award, complete Section 4. Otherwise, go to Section 5.

4.     ADDITIONAL INFORMATION REQUIRED FROM SETTLEMENT CLASS
       MEMBERS SEEKING REIMBURSEMENT FOR OUT-OF-POCKET EXPENSES IN
       CONNECTION WITH A REIMBURSEMENT AWARD.

❑ I attest under penalty of perjury that I am making a claim for a Reimbursement Award, and that I
incurred the following Out-of-Pocket Expenses as a result of one or more unauthorized charges
between September 16, 2019 and May 10, 2020 on a credit or debit card I used to make a purchase
from the Hanna website.

 ❑ I believe in good faith that such unauthorized charges were more likely than not the result of the
security incident that affected Hanna’s computer systems that was disclosed by Hanna on January 15,
2020.

Check all that apply, stating the total amount you are claiming for each category and attaching
documentation of the charges as described below. Round total amounts to the nearest dollar.

❑ Unreimbursed payment card fees or bank fees

       Total amount claimed for this category: $________________

       Examples: Overdraft fees, over-limit fees, late fees, charges due to insufficient funds or
       interest, card reissuance fees.


                                                   3
          Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 43 of 74


       Required: A copy of a bank or credit card statement or other proof of claimed fees or charges
       (you may redact unrelated transactions).

❑ Cell, internet or text charges

       Total amount claimed for this category: $________________

       Examples: Long distance or cell phone charges (if charged by the minute), or data charges (if
       charged based on the amount of data used).

       Required: A copy of the bill from your telephone company, cell phone company, or internet
       service provider showing the claimed charges.

❑ Costs of obtaining credit reports or credit freezes

       Total amount claimed for this category: $________________

       Examples: The cost of purchasing a credit report or placing a credit freeze.

       Required: A copy of a receipt of other proof of purchase for each credit report or credit freeze
       purchased or placed.

       **The cost of purchasing credit monitoring services or identity theft insurance is not
       reimbursable under the Settlement and is not included in this category.

❑ Postage costs

       Total amount claimed for this category: $________________

       Examples: Postage for correspondence with your bank or credit card company about
       unauthorized charges. The cost of submitting this form is not included.

       Required: A copy of any receipt or proof of purchase for all postage costs claimed showing
       date, amount and vendor.

5.     CERTIFICATION

I declare under penalty of perjury under the laws of the United States and the state where this Claim
Form is signed that the information I have supplied in this Claim Form is true and correct to the best of
my recollection, and that this form was executed on the date set forth below.

I understand that all information provided on this Claim Form is subject to verification and that I may
be asked to provide supplemental information by the Claims Administrator or Claims Referee before
my claim will be considered complete and valid.

Signature: ____________________________________

Print Name: _________________________________

Date: ________________________________________

                                                    4
          Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 44 of 74


Once you’ve completed all applicable sections, please mail this Claim Form and all required
supporting documentation to the address provided below, postmarked by ____, 2021.

                       [INSERT CLAIMS ADMINISTRATOR ADDRESS]

26682v4




                                               5
Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 45 of 74




                     EXHIBIT B
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 46 of 74




M. ANDERSON BERRY (262879)
aberry@justice4you.com
LESLIE GUILLON (222400)
lguillon@justice4you.com
CLAYEO C. ARNOLD,
A PROFESSIONAL LAW CORPORATION
865 Howe Avenue
Sacramento, CA 95825
Telephone: (916) 777-7777
Facsimile: (916) 924-1829

JOHN A. YANCHUNIS (Pro Hac Vice)        RACHELE R. BYRD (190634)
jyanchunis@ForThe People.com            byrd@whafh.com
MORGAN & MORGAN                         BRITTANY N. DEJONG (258766)
COMPLEX LITIGATION GROUP                dejong@whafh.com
201 N. Franklin St., 7th Floor          WOLF HALDENSTEIN ADLER
Tampa, FL 33602                          FREEMAN & HERZ LLP
Telephone: (813) 223-5505               750 B Street, Suite 1820
Facsimile: (813) 223-5402               San Diego, CA
                                        Telephone: (619) 239-4599
                                        Facsimile: (619) 234-4599

Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION

IN RE: HANNA ANDERSSON AND              Master File No.: 3:20-cv-00812-EMC
SALESFORCE.COM DATA BREACH
LITIGATION
                                        NOTICE OF PENDENCY OF CLASS
                                        ACTION, PROPOSED SETTLEMENT AND
This Document Relates To: ALL ACTIONS   HEARING




                                         1
             Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 47 of 74




      THIS IS A COURT-AUTHORIZED NOTICE OF A PROPOSED CLASS ACTION SETTLEMENT THAT
         MAY AFFECT YOUR RIGHTS. IT IS NOT A NOTICE OF A LAWSUIT AGAINST YOU OR A
               SOLICITATION FROM A LAWYER. PLEASE READ THIS NOTICE CAREFULLY.
    To:      All individuals residing in the United States who made purchases on the Hanna
    Andersson website from September 16, 2019 to November 11, 2019 (the
    “Settlement Class Members”).
    A proposed Settlement has been reached in a class action lawsuit against Hanna Andersson, LLC
    (“Hanna”) and salesforce.com, inc. (“Salesforce” and, collectively, “Defendants”). The lawsuit
    asserted claims against Defendants related to a security incident that affected Hanna’s
    computer systems from September 16, 2019 to November 11, 2019 and was disclosed by
    Hanna on January 15, 2020 (the “Security Incident”). Defendants deny all of the claims and
    deny that they did anything wrong.
    The Settlement includes all individuals residing in the United States who made purchases on the
    Hanna website from September 16, 2019 to November 11, 2019 (“Settlement Class Members”).
    The Settlement offers payments to Settlement Class Members who were potentially affected by
    the Security Incident. The amount paid will depend upon how many people submit valid claims.
    If you are a Settlement Class Member, your options are:
SUBMIT A CLAIM FORM       You must submit a valid claim form to receive a payment from this settlement.
DEADLINE: ___________

DO NOTHING                You will receive no payment and will no longer be able to sue Defendants over the claims
                          resolved in the settlement.
EXCLUDE YOURSELF          Get out of the lawsuit. Get no payment. Keep your right to sue separately with your own
DEADLINE: ___________     lawyer. Exclusion instructions are provided in this notice.

OBJECT                    You may write to the Court to comment on or detail why you do not like the settlement by
DEADLINE: ____________    following the instructions in this notice.

GO TO A COURT HEARING     The Final Settlement Hearing is on ___________, at _:__ _.m. If you or your attorney go to
                          the Hearing it will be at your own expense. You do not need to attend the hearing to receive
                          payment.


    The court must give final approval to the settlement before it takes effect, but has not yet done
    so. No payments will be made until after the court gives final approval and any appeals are
    resolved.
    Please review this notice carefully. You can learn more about the settlement by visiting
    www.HannaSettlement.com or by calling 1-800-XXX-XXXX.




                                                        2
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 48 of 74




                    Further Information about this Notice and the Lawsuit
1.    Why was this Notice issued?
You received this notice because you may be a Settlement Class Member able to receive
payment from a proposed settlement of the class action lawsuit In Re: Hanna Andersson and
Salesforce.com Data Breach Litigation, United States District Court, Northern District of
California, Case No. 3:20-cv-00812-EMC (the “Lawsuit”). The Court overseeing the Lawsuit
authorized this Notice to advise Settlement Class Members about the proposed Settlement that
will affect their legal rights. The Notice explains certain legal rights and options you have in
connection with that Settlement.
2.    What is the Lawsuit about?

The Lawsuit is a proposed class action lawsuit brought on behalf of U.S. residents whose
Personal Information may have been accessed and/or compromised by unauthorized
individuals as part of the Security Incident. The Security Incident resulted in the potential
exposure of payment card data of customers who used a credit or debit card to make a
purchase from the Hanna website. The potentially-exposed information may include
customers’ names, billing and shipping addresses, payment card numbers, CVV security codes,
and credit card expiration dates.

The Lawsuit claims Defendants are legally responsible for the Security Incident and asserts
various legal claims, including negligence, declaratory relief, violation of the California Unfair
Competition Law, violation of the California Consumer Privacy Act and violation of the Virginia
Personal Information Breach Notification Act. Defendants deny these claims and deny they did
anything wrong.

3.     Why is the Lawsuit a class action?

In a class action, one or more representative plaintiffs bring a lawsuit on behalf of others who
have similar claims. Together, all of these people are the “class” and each individually is a
“class member.” There are three Representative Plaintiffs in this case: Bernadette Barnes,
Krista Gill and Doug Sumerfield. The class in this case is referred to in this Notice as the
“Settlement Class.”

4.    Why is there a Settlement?

The Representative Plaintiffs in the Lawsuit, through their attorneys, investigated the facts and
law relating to the issues in the Lawsuit. The Representative Plaintiffs and Class Counsel believe
that the settlement is fair, reasonable, and adequate and will provide substantial benefits to
the Class. The Court has not decided whether the Representative Plaintiffs’ claims or
Defendants’ defenses have any merit, and it will not do so if the proposed settlement is
approved. By agreeing to settle, both sides avoid the cost and risk of a trial, and people who
submit valid claims will receive compensation. The Settlement does not mean that Defendants
did anything wrong, or that the Representative Plaintiffs and the Class would or would not win
their case if it were to go to trial.


                                                3
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 49 of 74




                              Terms of the Proposed Settlement

5.     Who is in the Settlement Class?

The Settlement Class is defined by the Court as all individuals residing in the United States who
made purchases on Hanna’s website from September 16, 2019 to November 11, 2019.

6.   What are the terms of the Settlement?

The proposed Settlement would create a Settlement Fund of $400,000.00 that would be used
to pay all costs of the settlement, including: (i) payments to Settlement Class Members who
submit valid claims; (ii) costs of Claims Administration; (iii) any payments made to the Claims
Referee to resolve any disputed claims; (iv) any attorneys’ fees and costs awarded by the Court
to Class Counsel; and (v) any service awards to the Representative Plaintiffs awarded by the
Court. The Settlement also releases all claims of Settlement Class Members against Defendants
arising from or related to the Security Incident, as detailed in the Settlement Agreement.

7.   What claims are Settlement Class Members giving up under the Settlement?

Settlement Class Members who do not validly exclude themselves from the Settlement will be
bound by the Settlement Agreement and any final judgment entered by the Court, and will give
up their right to sue Defendants for the claims being resolved by the Settlement. The claims
that Settlement Class Members are releasing are described in Section 1.28 of the Settlement
Agreement and the persons and entities being released from those claims are described in
Section 1.29 of the Settlement Agreement. Section VIII of the Settlement Agreement explains
when such releases will occur.

                            Payments to Settlement Class Members

8.   What kind of payments can Settlement Class Members receive?

Settlement Class Members who submit valid claims and all required documentation may
receive one of two types of payments to be paid from the Settlement Fund: (1) a Basic Award;
or (2) a Reimbursement Award. Settlement Class Members may receive only one Award.
Depending on how many valid claims are submitted, the amount of each Award may be
adjusted upward or downward proportionally among Settlement Class Members submitting
valid claims, as explained further below in Question 11. Only one Settlement Claim may be
submitted per Settlement Class Member and method of payment.

9.   What is a Basic Award?

Every Settlement Class Member is eligible to receive a Basic Award of up to $500, regardless of
whether he or she experienced any unauthorized charges on a credit or debit card used to
make a purchase from Hanna. Settlement Class Members seeking a Basic Award must provide
the information and documents required on the Claim Form. The amount paid as a Basic Award
is subject to upward or downward adjustment as described below in Question 11.



                                               4
          Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 50 of 74




10.       What is a Reimbursement Award?

Settlement Class Members who, at any time between September 16, 2019, and May 10, 2020,
experienced unauthorized charges on their credit or debit cards that were not denied or
reimbursed, which charges the Settlement Class Member believes in good faith were more
likely than not caused by the Security Incident, are eligible to receive a Reimbursement Award
of up to $5,000 as reimbursement for: (i) those unreimbursed, unauthorized charges, (ii) up to
three hours of lost time spent dealing with unauthorized charges or the Security Incident, at a
rate of $20 per hour, and (iii) the following types of out of pocket expenses related to the
Security Incident:

      •    unreimbursed payment card fees or unreimbursed bank fees incurred as a result of the
           Security Incident, including bank fees, card reissuance fees, overdraft fees, charges
           related to unavailability of funds, late fees, over-limit fees and unreimbursed fees
           relating to an account being frozen or otherwise unavailable due to the Security
           Incident;

      •    cell, internet or text charges incurred as a result of the Security Incident;

      •    costs or charges for obtaining credit reports or credit freezes incurred as a result of the
           Security Incident; and

      •    postage costs incurred as a result of the Security Incident.

Claimants must exhaust all available credit monitoring insurance and identity theft insurance
before seeking a Reimbursement Award. Settlement Class Members seeking a Reimbursement
Award must provide the information and documents required on the Claim Form. The amount
paid as a Reimbursement Award is subject to upward or downward adjustment as described
below in Question 11.

11.       When and how will the amount of Settlement Payments be adjusted?

The amounts paid for all Basic Awards and Reimbursement Awards will be adjusted upward or
downward from the amounts listed in Questions 9-10 above depending on how many
Settlement Class Members submit valid claims.

If the total dollar value of all valid claims is less than the amount of money available in the
Settlement Fund for payment of Settlement Class Member claims at the amounts listed above
in response to Questions 9-10, the amount of payment for Basic Awards and Reimbursement
Awards will be adjusted upward proportionally among all valid claims, up to a maximum of
twice the dollar amounts listed in Questions 9-10 (e.g., Basic Awards may be adjusted up to
$1,000).

If the total dollar value of all valid claims is more than the amount of money available in the
Settlement Fund for payment of Settlement Class Member claims at the amounts listed above
in response to Questions 9-10, the amount of payment for Basic Awards and Reimbursement
Awards will be adjusted downward proportionally among all valid claims.

                                                     5
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 51 of 74




12.   What happens after all claims are processed and there are funds remaining?

If there are any funds remaining after all valid claims are processed and the time to cash any
payment checks has passed, those funds shall be distributed as directed by the Court, including
potential distribution to a charitable organization. No remaining funds will be returned to
Defendants.

                         Your Options as a Settlement Class Member

13.   If I am a Settlement Class Member, what options do I have?

If you are a Settlement Class Member, you do not have to do anything to remain in the
Settlement. However, if you wish to seek a Settlement Award, you must complete and submit
a Claim Form postmarked or submitted online by [INSERT DATE]. You may submit a Claim Form
online at www.HannaSettlement.com.

If you do not want to give up your right to sue Defendants about the Security Incident or the
issues raised in this case, you must exclude yourself (or “opt out”) from the Settlement Class.
See Question 17 below for instructions on how to exclude yourself.

If you object to the settlement, you must remain a Settlement Class Member (i.e., you may not
also exclude yourself from the Settlement Class by opting out) and file a written objection in
this case with the Claims Administrator at the address in Question 20 below.

14.    What happens if I do nothing?
If you do nothing, you will get no Settlement Award from this Settlement. Unless you exclude
yourself, after the Settlement is granted final approval and the judgment becomes final, you
will be bound by the judgment and you will never be able to start a lawsuit, continue with a
lawsuit, or be part of any other lawsuit against Defendants related to the claims released by the
Settlement.
15.   How do I submit a claim?

You may complete the Claim Form online at www.HannaSettlement.com. You may also obtain
a paper Claim Form by downloading it at www.HannaSettlement.com or by calling the claims
administrator at [INSERT TOLL-FREE NUMBER]. If you choose to complete a paper Claim Form
you may either submit the completed and signed Claim Form and any supporting materials
electronically at www.HannaSettlement.com or mail them to:    [INSERT CLAIMS MAILING
ADDRESS].

16.    Who decides my Settlement claim and how do they do it?
The Claims Administrator will initially decide whether a Claim Form is complete and valid and
includes all required documentation. The Claims Administrator may require additional
information from any claimant. Failure to timely provide all required information will
invalidate a claim and it will not be paid. If a Claim Form is complete but the Claims


                                               6
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 52 of 74




Administrator denies the claim, the claimant will have an opportunity to have their claim
reviewed by an impartial Claim Referee who has been appointed by the Court.

17.    How do I exclude myself from the Settlement?
You must make a signed written request that (i) says you wish to exclude yourself from the
Settlement Class in this Lawsuit, and (ii) includes your name, address and phone number. You
must deliver your request by [INSERT DATE] to this address:
       [INSERT REQUEST FOR EXCLUSION MAILING ADDRESS]
18.    If I exclude myself, can I receive any payment from this Settlement?
No. If you exclude yourself, you will not be entitled to any Award. However, you will also not
be bound by any judgment in this Lawsuit.
19.    If I do not exclude myself, can I sue Defendants for the Security Incident later?
No. Unless you exclude yourself, you give up any right to sue Defendants for the claims that
this Settlement resolves. You must exclude yourself from the Settlement Class to start your
own lawsuit or to be part of any different lawsuit relating to the claims in this case. If you
exclude yourself, do not submit a Claim Form requesting a payment.
20.    How do I object to the settlement?
All Settlement Class Members who do not request exclusion from the Settlement Class have the
right to object to the settlement or any part of it. You can ask the Court to deny approval by
filing an objection. You can’t ask the Court to order a different settlement; the Court can only
approve or reject the Settlement. If the Court denies approval, no settlement payments will be
sent out and the lawsuit will continue. If that is what you want to happen, you must object.
Any objection to the proposed Settlement must be in writing and it and any supporting papers
must be submitted to the Court either by mailing it to the Class Action Clerk, United States
District Court for the Northern District of California, located at 450 Golden Gate Avenue, San
Francisco, CA 94102, or by filing it in person at any location of the United States District Court
for the Northern District of California. Objections must be filed or postmarked no later than
[INSERT DATE].
To be considered by the Court, your objection must list the name of this Lawsuit, In Re: Hanna
Andersson and Salesforce.com Data Breach Litigation, and the case number, Case No. 3:20-cv-
00812-EMC, and include all of the following information: (i) your name, address, phone
number, and an email address (if you have one); (ii) a statement that you are a member of the
Settlement Class and any proof of your membership (e.g., proof of purchase from Hanna’s
website during the time period of September 16, 2019 to November 11, 2019); (iii) whether
your objection applies only to yourself, to a specific subset of the Settlement Class, or to the
entire class; (iv) a detailed statement of the specific legal and factual bases for all of your

                                                 7
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 53 of 74




objections, along with any applicable legal support; (v) the identity of any lawyer representing
you; (vi) whether you intend to appear at the final settlement approval hearing and the identity
of any lawyer(s) who will attend that hearing with you or on your behalf; (vii) a list of anyone
you plan to have testify at the final approval hearing in support of your objections; and (viii)
your signature and the signature of your attorney or other authorized representative.
If you file a timely written objection, you may, but are not required to, appear at the Final
Approval Hearing, either in person or through your own attorney. If you appear through your
own attorney, you are responsible for hiring and paying that attorney.
                               Court Approval of the Settlement
21.    How, when and where will the Court decide whether to approve the Settlement?
The Court will hold a Final Settlement Approval Hearing to decide whether to approve the
Settlement. That hearing is scheduled for [INSERT DATE] at United States District Court,
Northern District of California, located at 450 Golden Gate Avenue, San Francisco, CA 94102.
Please visit the Court’s website at https://cand.uscourts.gov/ for current Court Operations and
Safety Protocols information. At the Final Settlement Approval Hearing, the Court will consider
whether the settlement is fair, reasonable, and adequate. If there are timely objections, the
Court will consider them and will listen to people who have properly requested to speak at the
hearing. The Court may also consider Class Counsel’s request for attorneys' fees and costs, and
the request for service awards for the Representative Plaintiffs. After the hearing, the Court
will decide whether to approve the Settlement.
It is possible the Court could reschedule the hearing to a different date or time without notice,
so it is a good idea before the hearing to check www.HannaSettlement.com or by accessing the
Court docket in this case, for a fee, through the Court’s Public Access to Court Electronic
Records (PACER) system at https://ecf.cand.uscourts.gov to confirm the schedule if you wish to
attend.
22.    Do I have to attend the hearing?
No. You do not need to attend the hearing unless you object to the settlement and wish to
appear in person. It is not necessary to appear in person in order to make an objection; the
Court will consider any written objections properly submitted according to the instructions in
Question 20. You or your own lawyer are welcome to attend the hearing at your expense, but
are not required to do so.
23.    What happens if the Court approves the Settlement?
If the Court approves the Settlement and no appeal is taken, the Settlement Fund will be
funded. The Claims Administrator will pay any Attorney Fees’ and Costs Award and any
Representative Plaintiffs’ Awards from the Settlement Fund. Then, within the later of 90 days
after the Effective Date or 30 days after all disputed claims have been resolved, the Claims

                                               8
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 54 of 74




Administrator will send Settlement Payments to Settlement Class Members who submitted
timely and valid Settlement Claims. No distributions will be made without authorization from
the parties.
If any appeal is taken, it is possible the Settlement could be disapproved on appeal.
24.    What happens if the Court does not approve the Settlement?
If the Court does not approve the Settlement, no Settlement Fund will be created, there will be
no Settlement Payments to Settlement Class Members, Class Counsel or the Representative
Plaintiffs, and the case will proceed as if no Settlement had been attempted.
                       Lawyers for the Settlement Class and Defendants
25.    Who represents the Settlement Class?
The Court has appointed the following Class Counsel to represent the Settlement Class and
Settlement Class Members in this Lawsuit:

Rachele R. Byrd
Brittany N. DeJong
Wolf Haldenstein Adler Freeman & Herz LLP
750 B Street, Suite 1820
San Diego, CA 92101
619-239-4599

M. Anderson Berry
Clayeo C. Arnold, A Professional Law Corporation
865 Howe Avenue
Sacramento, CA 95825
916-777-7777

John A. Yanchunis
Morgan & Morgan Complex Litigation Group
201 N. Franklin St., 7th Floor
Tampa, FL 33602
813-223-5505

Settlement Class Members will not be charged for the services of Class Counsel; Class Counsel
will be paid out of the Settlement Fund, subject to Court approval. However, you may hire your
own attorney at your own cost to advise you in this matter or represent you in making an
objection or appearing at the final settlement approval hearing.

26.    How will the lawyers for the Settlement Class be paid?
Class Counsel will request the Court's approval of an award for attorneys' fees up to 30% of the
Settlement Fund (or $120,000), plus reasonable costs and expenses, which shall be paid from
                                                9
          Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 55 of 74




the Settlement Fund. Class Counsel will also request approval of service awards of $5,000 to
Ms. Barnes and $5,000 jointly to Ms. Gill and Mr. Sumerfield, which shall also be paid from the
Settlement Fund.

27.       Who represents Defendants in the Lawsuit?

Defendants are represented by the following lawyers:

Todd Hinnen
Susan Fahringer
Nicola Menaldo
Perkins Coie LLP
1201 Third Avenue
Seattle, WA 98101
206-359-8000
Attorneys for Defendant HANNA ANDERSSON, LLC

Tiffany Cheung
Mark D. McPherson
Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
415-268-7000
Attorneys for Defendant salesforce.com, inc.


                                       For Further Information

28.       What if I want further information or have questions?

This notice summarizes the proposed Settlement. For the precise terms and conditions of the
Settlement, please see the Settlement Agreement available at www.HannaSettlement.com, by
contacting Class Counsel at the phone numbers provided in response to Question 25 above, by
accessing the Court docket in this case, for a fee, through the Court’s Public Access to Court
Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by visiting the office of
the Clerk of the Court for the United States District Court for the Northern District of California,
450 Golden Gate Avenue, San Francisco, CA 94102, between 9:00 a.m. and 4:00 p.m., Monday
through Friday, excluding Court holidays.

__________ will act as the Claims Administrator for the Settlement. You can contact the Claims
Administrator at:

          [INSERT CONTACT INFO FOR CLAIMS ADMINISTRATOR]

DO NOT CONTACT THE JUDGE OR DEFENDANTS.

26685v5

                                                  10
Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 56 of 74




                     EXHIBIT C
       Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 57 of 74



                   IMPORTANT NOTICE FROM THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA


  YOU MAY BE A CLASS MEMBER IN A PROPOSED CLASS ACTION SETTLEMENT IF YOU RESIDE IN THE
      UNITED STATES AND MADE A PURCHASE ON THE HANNA ANDERSSON WEBSITE FROM
                       SEPTEMBER 16, 2019 TO NOVEMBER 11, 2019.
A proposed settlement has been given preliminary approval in a class action lawsuit against Hanna
Andersson, LLC (“Hanna”) and salesforce.com, inc. (“Salesforce” and, collectively, “Defendants”) related
to a security incident that affected Hanna’s computer systems between September 16, 2019, and
November 11, 2019, that was publicly disclosed by Hanna on January 15, 2020, In Re: Hanna Andersson
and Salesforce.com Data Breach Litigation, United States District Court, Northern District of California,
Case No. 3:20-cv-00812-EMC. Defendants deny all of the claims and deny that they did anything wrong.
Subject to the terms of the Settlement Agreement and the Court’s approval, Hanna will fund a
$400,000.00 Settlement Fund that will be used to pay all settlement costs, including: (i) payments to
Settlement Class Members who submit valid claims; (ii) costs of Claims Administration; (iii) any
payments made to the Claims Referee to resolve any disputed claims; (iv) any attorneys’ fees and costs
awarded by the Court to Class Counsel; and (v) any service awards to the Representative Plaintiffs
awarded by the Court. Settlement Class Members can make a claim for one of two types of monetary
Awards from the Settlement Fund, depending on how they were affected by the Security Incident. If
you are a Settlement Class Member and you want to receive an Award, you must complete and
submit a Claim Form along with any required supporting information. Claim Forms can be found and
completed on this website: www.HannaSettlement.com. The deadline to submit a Claim Form is
_______.
Settlement Class Members may also request exclusion from the Settlement or object to it. Requests for
exclusion are due by ___________. Settlement Class Members who do not request exclusion can object
to the Settlement. Objections are due by ________________.
The Court will hold a Final Settlement Approval Hearing on [INSERT DATE] at the United States District
Court, Northern District of California, located at 450 Golden Gate Avenue, San Francisco, CA 94102 to
decide whether to approve the Settlement.                   Please visit the Court’s website at
https://cand.uscourts.gov/ for current Court Operations and Safety Protocols information. At the Final
Settlement Approval Hearing, the Court will consider whether the settlement is fair, reasonable, and
adequate, consider any timely objections, and may consider Class Counsel’s request for attorneys' fees
of up to 30% of the Settlement Fund (or $120,000), plus reasonable costs and expenses, and the request
for service awards for the Representative Plaintiffs ($5,000 to Ms. Barnes and $5,000 jointly to Ms. Gill
and Mr. Sumerfield).
The Court has appointed the following Class Counsel to represent the Settlement Class in this Lawsuit:
Rachele R. Byrd and Brittany N. DeJong of Wolf Haldenstein Adler Freeman & Herz LLP, 750 B Street,
Suite 1820, San Diego, CA 92101, 619-239-4599; M. Anderson Berry, Clayeo C. Arnold, A Professional
Law Corporation, 865 Howe Avenue, Sacramento, CA 95825, 916-777-7777; and John A. Yanchunis,
Morgan & Morgan Complex Litigation Group, 201 N. Franklin St., 7th Fl., Tampa, FL 33602, 813-223-
5505.
You can find the full Class Notice, along with a full description of the proposed Settlement, related Court
documents, dates and forms, and additional information on how Settlement Class Members can exclude
themselves from the Settlement or object to it on this website: www.HannaSettlement.com, or by
calling [INSERT TOLL-FREE NUMBER]. DO NOT CONTACT THE JUDGE OR DEFENDANTS.
Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 58 of 74




                     EXHIBIT D
         Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 59 of 74



 1 M. Anderson Berry (262879)
   aberry@justice4you.com
 2 Leslie Guillon (222400)
   lguillon@justice4you.com
 3 CLAYEO C. ARNOLD,
   A PROFESSIONAL LAW CORPORATION
 4 865 Howe Avenue
   Sacramento, CA 95825
 5 Telephone: (916) 777-7777
   Facsimile: (916) 924-1829
 6
   JOHN A. YANCHUNIS (Pro Hac Vice)               RACHELE R. BYRD (190634)
 7 jyanchunis@ForThe People.com                   byrd@whafh.com
   MORGAN & MORGAN                                BRITTANY N. DEJONG (258766)
 8 COMPLEX LITIGATION GROUP                       dejong@whafh.com
   201 N. Franklin St., 7th Floor                 WOLF HALDENSTEIN ADLER
 9 Tampa, FL 33602                                 FREEMAN & HERZ LLP
   Telephone: (813) 223-5505                      750 B Street, Suite 1820
10 Facsimile: (813) 223-5402                      San Diego, CA
                                                  Telephone: (619) 239-4599
11                                                Facsimile: (619) 234-4599
12
     Attorneys for Plaintiffs
13

14                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION

16 IN RE: HANNA ANDERSSON AND                      Master File No.: 3:20-cv-00812-EMC
   SALESFORCE.COM DATA BREACH
17 LITIGATION

18                                                 [PROPOSED] FINAL APPROVAL
     This Document Relates To: ALL ACTIONS         ORDER AND JUDGMENT
19

20

21

22

23

24

25

26

27

28
                            [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT
         Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 60 of 74




 1
              On ___________ __, 2020, the Court entered an order granting preliminary approval (the
 2
     “Preliminary Approval Order”) to the _______ __, 2020 Settlement Agreement and Release
 3
     (“Settlement Agreement”) between Plaintiffs Bernadette Barnes, Krista Gill and Doug Sumerfield,
 4
     individually and on behalf of the Settlement Class (as defined below) and Defendants Hanna
 5
     Andersson, LLC (“Hanna”) and salesforce.com, inc. (“Salesforce,” and, collectively,
 6
     “Defendants”). 1
 7
              Commencing on _________, pursuant to the notice requirements in the Settlement
 8
     Agreement and the Preliminary Approval Order, _________ (the “Claims Administrator”),
 9
     provided Notice to Settlement Class Members in compliance with Section IV of the Settlement
10
     Agreement and the Notice Program, due process, and Rule 23 of the Federal Rules of Civil
11
     Procedure. The notice:
12
              (a) fully and accurately informed Settlement Class Members about the Litigation and the
13            existence and terms of the Settlement Agreement;
14            (b) advised Settlement Class Members of their right to request exclusion from the
              Settlement and provided sufficient information so that Settlement Class Members were
15            able to decide whether to accept the benefits offered, opt out and pursue their own
16            remedies, or object to the proposed settlement;

17            (c) provided procedures for Settlement Class Members to file written objections to the
              proposed settlement, to appear at the Final Approval Hearing, and to state objections to the
18            proposed settlement; and
19            (d) provided the time, date, and place of the Final Approval Hearing.
20
              On ________, 2021, the Court held a Final Approval Hearing to determine whether the
21
     proposed settlement is fair, reasonable and adequate and whether judgment should be entered
22
     dismissing this Litigation with prejudice. The Court reviewed (a) the Motion for Final Approval
23
     (the “Motion”) and all supporting materials, including but not limited to the Settlement
24
     Agreement; (b) any objections filed with or presented to the Court; and (c) the Parties’ responses
25
     1
26          Capitalized terms used in this Final Approval Order shall have the same meaning as
     defined in the Settlement Agreement unless otherwise expressly stated.
27

28                                                     1
                             [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 61 of 74




 1   to any objections. The Court also considered the oral argument of counsel and any objectors who

 2   appeared. Based on this review and the findings below, the Court finds good cause to grant the

 3   Motion.

 4           IT IS HEREBY ORDERED:

 5           1.      The Court has jurisdiction over the subject matter of this Litigation, all claims

 6   raised therein, and all Parties thereto, including the Settlement Class.

 7           2.      The Settlement Agreement is fair, reasonable, adequate and in the best interests of

 8   Settlement Class Members. The Settlement Agreement was negotiated at arm’s-length, in good

 9   faith and without collusion, by capable and experienced counsel, with full knowledge of the facts,

10   the law, and the risks inherent in litigating the Litigation, and with the active involvement of the

11   Parties. Moreover, the Settlement Agreement confers substantial benefits on the Settlement Class

12   Members, is not contrary to the public interest, and will provide the Parties with repose from

13   litigation.   The Parties faced significant risks, expense, and/or uncertainty from continued

14   litigation of this matter, which further supports the Court’s conclusion that the settlement is fair,

15   reasonable, adequate and in the best interests of the Settlement Class Members.

16           3.      The Court grants final approval of the Settlement Agreement in full, including but

17   not limited to the releases therein and the procedures for distribution of the Settlement Fund. All

18   Settlement Class Members who have not excluded themselves from the Settlement Class are

19   bound by this Final Approval Order and Judgment.

20           4.      The Parties shall carry out their respective obligations under the Settlement

21   Agreement in accordance with its terms. The relief provided for in the Settlement Agreement

22   shall be made available to the various Settlement Class Members submitting valid Claim forms,

23   pursuant to the terms and conditions in the Settlement Agreement. The Settlement Agreement is

24   incorporated herein in its entirety as if fully set forth herein and shall have the same force and

25   effect of an order of this Court.

26   ///

27   ///

28                                                     2
                            [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT
     Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 62 of 74




 1                        OBJECTIONS AND REQUESTS FOR EXCLUSION

 2          5.      ____ objections to the Settlement were submitted by Settlement Class Members.

 3   The Court has considered all objections and finds that they do not warrant or support rejection or

 4   non-approval of the Settlement. All objections are hereby overruled in all respects. All persons

 5   who did not object to the Settlement in the manner set forth in the Settlement Agreement are

 6   deemed to have waived any objections, including but not limited to by appeal, collateral attack, or

 7   otherwise.

 8          6.      Attached hereto as Exhibit A is a list of persons who made valid and timely

 9   requests to be excluded from the Settlement and the Settlement Class (the “Opt-Out Members”).

10   The Opt-Out Members are not bound by the Settlement Agreement and this Final Approval Order

11   and Judgment and shall not be entitled to any of the benefits afforded to Settlement Class

12   Members under the Settlement Agreement.

13                        CERTIFICATION OF THE SETTLEMENT CLASS

14          7.      Solely for purposes of the Settlement Agreement and this Final Approval Order and

15   Judgment, the Court hereby certifies the following Settlement Class:

16          All individuals residing in the United States who made purchases on the Hanna
            Andersson website from September 16, 2019 to November 11, 2019.
17
            8.      The Court incorporates its preliminary conclusions in the Preliminary Approval
18
     Order regarding the satisfaction of Federal Rules of Civil Procedure 23(a) and 23(b). Because the
19
     Settlement Class is certified solely for purposes of settlement, the Court need not address any
20
     issues of manageability for litigation purposes.
21
            9.      The Court grants final approval to the appointment of Representative Plaintiffs
22
     Bernadette Barnes, Krista Gill and Doug Sumerfield as the class representatives, and concludes
23
     that they have fairly and adequately represented the Settlement Class and shall continue to do so.
24
            10.     The Court grants final approval to the appointment of the law firms of Wolf
25
     Haldenstein Adler Freeman & Herz LLP, Clayeo C. Arnold, A Professional Law Corporation, and
26

27

28                                                      3
                           [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT
     Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 63 of 74




 1   Morgan & Morgan Complex Litigation Group as Class Counsel. Class Counsel have fairly and

 2   adequately represented the Settlement Class and shall continue to do so.

 3                                       NOTICE TO THE CLASS

 4           11.    The Court finds that the Notice Program, set forth in the Settlement Agreement and

 5   effectuated pursuant to the Preliminary Approval Order: (i) was the best notice practicable under

 6   the circumstances; (ii) was reasonably calculated to provide, and did provide due and sufficient

 7   notice to the Settlement Class regarding the existence and nature of the Litigation, certification of

 8   the Settlement Class for settlement purposes only, the existence and terms of the Settlement

 9   Agreement, and the rights of Settlement Class Members to exclude themselves from the

10   Settlement, to object and appear at the Final Approval Hearing, and to receive benefits under the

11   Settlement Agreement; and (iii) satisfied the requirements of the Federal Rules of Civil Procedure,

12   the United States Constitution, and all other applicable law.

13                     ATTORNEYS’ FEES AND COSTS, SERVICE AWARDS

14          12.     The Court awards Class Counsel $____________ in fees and reimbursement of

15   $_____________ in costs. The Court finds these amounts to be fair and reasonable. Payment

16   shall be made from the Settlement Fund pursuant to the procedures in paragraph 9.3 of the

17   Settlement Agreement.

18          13.     The Court awards $5,000 to Ms. Barnes and $5,000 jointly to Ms. Gill and Mr.

19   Sumerfield as a service award. The Court finds this amount is justified by their service to the

20   Settlement Class. Payments shall be made from the Settlement Fund pursuant to the procedures in

21   paragraph 9.3 of the Settlement Agreement.

22                                               RELEASE

23          14.     Each Settlement Class Member, including Representative Plaintiffs, are: (1)

24   deemed to have completely and unconditionally released, forever discharged and acquitted

25   Defendants and the Released Persons from all claims arising out of or asserted in the Litigation

26   and all Released Claims released under the Settlement Agreement; and (2) barred and permanently

27   enjoined from asserting, instituting, or prosecuting, either directly or indirectly, these claims. The

28                                                    4
                           [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 64 of 74




 1   full terms of the release described in this paragraph are set forth in Paragraphs 1.28-1.29 and 8.1 of

 2   the Settlement Agreement and are specifically approved and incorporated herein by this reference

 3   (the “Release”).    In addition, Representative Plaintiffs are deemed to have waived (i) the

 4   provisions of California Civil Code § 1542, which provides that a general release does not extend

 5   to claims that the creditor does not know or suspect to exist in his or her favor at the time of

 6   executing the release, which if known by him or her must have materially affected his or her

 7   settlement with the debtor, and (ii) any law of any state or territory of the United States that is

 8   similar, comparable, or equivalent to California Civil Code § 1542.

 9          15.     The Settlement Agreement and this Final Approval Order and Judgment apply to

10   all claims or causes of action settled under the Settlement Agreement, and binds Representative

11   Plaintiffs and all Settlement Class Members who did not properly request exclusion.                 The

12   Settlement Agreement and this Final Approval Order and Judgment shall have maximum res

13   judicata, collateral estoppel, and all other preclusive effect in any and all causes of action, claims

14   for relief, suits, demands, petitions, or any other challenges or allegations that arise out of or relate

15   to the subject matter of the Litigation and/or the Complaint.

16                                          OTHER PROVISIONS

17          16.     The Settlement Fund, consisting of four hundred thousand dollars and no cents

18   ($400,000.00), shall be used to pay all costs of the settlement, including all Awards and payments

19   to Settlement Class Members, costs of Claims Administration, payments made to the Claims

20   Referee, the Attorneys’ Fees and Expenses Award to Class Counsel, and the Representative

21   Plaintiffs’ Service Awards.

22          17.     If any money remains in the Settlement Fund after the payment of all Settlement

23   Payments to Settlement Class Members, costs of Claims Administration, payments made to the

24   Claims Referee, the Attorneys’ Fees and Expenses Award to Class Counsel, and the

25   Representative Plaintiffs’ Service Awards, the Parties shall return to the Court seeking direction as

26   to the disposition of these funds, including the selection of a cy pres recipient, pursuant to

27   Paragraph 7.6 of the Settlement Agreement.

28                                                      5
                            [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT
     Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 65 of 74




 1          18.     The Settlement Agreement and this Final Approval Order and Judgment, and all

 2   documents, supporting materials, representations, statements and proceedings relating to the

 3   Settlement, are not, and shall not be construed as, used as, or deemed evidence of, any admission

 4   by or against Defendants of liability, fault, wrongdoing, or violation of any law, or of the validity

 5   or certifiability for litigation purposes of the Settlement Class or any claims that were or could

 6   have been asserted in the Litigation.

 7          19.     The Settlement Agreement and this Final Approval Order and Judgment, and all

 8   documents, supporting materials, representations, statements and proceedings relating to the

 9   Settlement shall not be offered or received into evidence, and are not admissible into evidence, in

10   any action or proceeding, except that the Settlement Agreement and this Final Approval Order and

11   Judgment may be filed in any action by any Defendant or the Settlement Class Members seeking

12   to enforce the Settlement Agreement or the Final Approval Order and Judgment.

13          20.     Consistent with Paragraph 10.3 of the Settlement Agreement, if the Effective Date

14   does not occur for any reason, the following will occur: (a) the Final Approval Order and

15   Judgment and all of their provisions, will be vacated, including, but not limited to the Attorneys’

16   Fees and Expenses Award and the Representative Plaintiffs’ Service Awards, and the Final

17   Approval Order and Judgment will not waive, release or otherwise impact the Parties’ rights or

18   arguments in any respect; and (b) the Litigation will revert to the status that existed before the

19   Settlement Agreement’s execution date, and the Parties shall be restored to their respective

20   positions in the Litigation as if the Settlement Agreement had never been entered into. No term or

21   draft of this Settlement Agreement, or any part of the Parties’ settlement discussions, negotiations,

22   or documentation will have any effect or be admissible in evidence for any purpose in the

23   Litigation.

24          21.     Without affecting the finality of this Final Approval Order and Judgment, the Court

25   will retain jurisdiction over this Litigation and the Parties with respect to the interpretation,

26   implementation and enforcement of the Settlement Agreement for all purposes.

27

28                                                    6
                           [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 66 of 74




 1             22.   The Court hereby dismisses the Action in its entirety with prejudice, and without

 2   fees or costs except as otherwise provided for herein.

 3             NOW, THEREFORE, the Court hereby enters judgment in this matter pursuant to Rule

 4   58 of the Federal Rules of Civil Procedure.

 5

 6   IT IS SO ORDERED:

 7
     DATED: ___________________                    _________________________________
 8
                                                   EDWARD M. CHEN
 9                                                 UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24
     26684v4
25

26

27

28                                                   7
                           [PROPOSED] FINAL APPROVAL ORDER AND JUDGMENT
Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 67 of 74




                      EXHIBIT E
        Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 68 of 74



 1   M. Anderson Berry (262879)
     aberry@justice4you.com
 2   Leslie Guillon (222400)
     lguillon@justice4you.com
 3   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORPORATION
 4   865 Howe Avenue
     Sacramento, CA 95825
 5   Telephone: (916) 777-7777
 6   Facsimile: (916) 924-1829
     Counsel for Plaintiffs
 7
     JOHN A. YANCHUNIS (Pro Hac Vice)                RACHELE R. BYRD (190634)
 8   jyanchunis@ForThe People.com                    byrd@whafh.com
     MORGAN & MORGAN                                 BRITTANY N. DEJONG (258766)
 9   COMPLEX LITIGATION GROUP                        dejong@whafh.com
     201 N. Franklin St., 7th Floor                  WOLF HALDENSTEIN ADLER
10   Tampa, FL 33602                                  FREEMAN & HERZ LLP
     Telephone: (813) 223-5505                       750 B Street, Suite 1820
11   Facsimile: (813) 223-5402                       San Diego, CA
                                                     Telephone: (619) 239-4599
12                                                   Facsimile: (619) 234-4599
13
14   Attorneys for Plaintiffs

15                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION
17
     IN RE: HANNA ANDERSSON AND                  Master File No.: 3:20-cv-00812-EMC
18   SALESFORCE.COM DATA BREACH
     LITIGATION
19                                               [PROPOSED] ORDER GRANTING
                                                 PLAINTIFFS’ MOTION FOR
20   This Document Relates To: ALL ACTIONS       PRELIMINARY APPROVAL OF CLASS
                                                 ACTION SETTLEMENT
21
22
23
24
25
26
27
28


      [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                    ACTION SETTLEMENT
     Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 69 of 74



 1
            This matter is before the Court on Plaintiffs’ motion for preliminary approval of the
 2
     proposed class action settlement. Plaintiffs, individually and on behalf of the proposed Settlement
 3
     Class, and Defendants have entered into a Settlement Agreement and Release, dated November
 4
     __, 2020, (“Settlement Agreement”) that, if approved, would settle the above-captioned litigation.
 5
     Having considered the motion, the Settlement Agreement together with all exhibits and
 6
     attachments thereto, the record in this matter, and the briefs and arguments of counsel, IT IS
 7
     HEREBY ORDERED as follows:
 8
            1.      Unless otherwise defined herein, all terms that are capitalized herein shall have the
 9
     same meaning ascribed to those terms in the Settlement Agreement.
10
            2.      The Court has jurisdiction over this litigation, Representative Plaintiffs,
11
     Defendants, and Settlement Class Members, and any party to any agreement that is part of or
12
     related to the Settlement Agreement.
13
                                      PRELIMINARY APPROVAL
14
            3.      The Court has reviewed the terms of the proposed Settlement Agreement, the
15
     exhibits and attachments thereto, Plaintiffs’ motion papers and briefs, and the declaration of
16
     counsel and the Claims Administrator. Based on its review of these papers, the Court finds that
17
     the Settlement Agreement appears to be the result of serious, informed, non-collusive negotiations
18
     conducted with the assistance of Martin Quinn, Esq. of JAMS during a day-long mediation session
19
     on June 19, 2020, through which the basic terms of the settlement were negotiated and finalized.
20
     The Court further observes that the Settlement Agreement is the product of an informal exchange
21
     of fact discovery. The terms of the Settlement Agreement do not improperly grant preferential
22
     treatment to any individual or segment of the Settlement Class and fall within the range of
23
     possible approval as fair, reasonable, and adequate.
24
            4.      The Court therefore GRANTS preliminary approval of the Settlement Agreement
25
     and all of the terms and conditions contained therein.
26
                   PRELIMINARY CERTIFICATION OF SETTLEMENT CLASS
27
            5.      Pursuant to Federal Rule of Civil Procedure 23, the Court preliminarily certifies,
28
     for settlement purposes only, the Settlement Class defined in the Settlement Agreement as
                                                     1
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMEN
     Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 70 of 74




 1   follows:

 2            6.    All individuals residing in the United States who made purchases on the Hanna

 3   Andersson website from September 16, 2019 to November 11, 2019 (the “Settlement Class

 4   Members”). The Court preliminarily finds that the Settlement Class satisfies the requirements of

 5   Federal Rule of Civil Procedure 23(a) for settlement purposes: the Settlement Class is comprised

 6   of approximately 200,000 individuals; there are questions of law or fact common to the Settlement

 7   Class; the Representative Plaintiffs’ claims are typical of those of Settlement Class Members; and

 8   the Representative Plaintiffs will fairly and adequately protect the interests of the Settlement

 9   Class.

10            7.    The Court preliminarily finds that the Settlement Class satisfies the requirements of

11   Federal Rule of Civil Procedure 23(b)(3) for settlement purposes: the questions of law or fact

12   common to the Settlement Class predominate over individual questions; and class action litigation

13   is superior to other available methods for the fair and efficient adjudication of this controversy.

14            8.    The Court hereby appoints Bernadette Barnes, Krista Gill and Doug Sumerfield as

15   the Representative Plaintiffs of the Settlement Class.

16            9.    The Court hereby appoints as Class Counsel Rachele R. Byrd of Wolf Haldenstein

17   Adler Freeman & Herz LLP, M. Anderson Berry of Clayeo C. Arnold, A Professional Corporation

18   and John A. Yanchunis of Morgan & Morgan Complex Litigation Group.

19                                  NOTICE AND ADMINISTRATION

20            10.   Pursuant to the Settlement Agreement, the Parties have designated Angeion Group

21   as the Claims Administrator.       Angeion Group shall perform all the duties of the Claims

22   Administrator set forth in the Settlement Agreement.

23            11.   The Court finds that the Class Notice and Notice Program set forth in the

24   Settlement Agreement satisfy the requirements of due process and Rule 23 of the Federal Rules of

25   Civil Procedure and provide the best notice practicable under the circumstances. The Class Notice

26   and Notice Program are reasonably calculated to apprise Settlement Class Members of the nature

27   of this Litigation, the scope of the Settlement Class, the terms of the Settlement Agreement, the

28   right of Settlement Class Members to object to the Settlement Agreement or exclude themselves
                                                       2
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMENT
     Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 71 of 74




 1   from the Settlement Class and the process for doing so, and of the Final Approval Hearing. The

 2   Court therefore approves the Class Notice and Notice Program and directs the parties and the

 3   Claims Administrator to proceed with providing notice to Settlement Class Members pursuant to

 4   the terms of the Settlement Agreement and this Order.

 5          12.     The Claims Administrator shall commence the Notice Program within the time

 6   required by the Settlement Agreement.

 7          13.     The Court also approves the Claim Form.

 8                                 EXCLUSION AND OBJECTIONS

 9          14.     Settlement Class Members who wish to opt-out and exclude themselves from the

10   Settlement Class may do so by notifying the Claims Administrator in writing, postmarked no later

11   than ______________, 2021 (120 calendar days after entry of this Order). To be valid, each

12   request for exclusion must be made in writing and: (a) state the Settlement Class Member’s full

13   name, address and telephone number; (b) contain the Settlement Class Member’s personal and

14   original signature or the original signature of a person authorized by law to act on the Settlement

15   Class Member’s behalf with respect to a claim or right such as those asserted in the Litigation,

16   such as a trustee, guardian or person acting under a power of attorney; and (c) state unequivocally

17   the Settlement Class Member’s intent to be excluded from the Settlement. If a Settlement Class

18   Member’s Request for Exclusion covers a payment card that includes co-signers or co-holders on

19   the same payment card account, the Settlement Class Member’s Request for Exclusion shall be

20   deemed to be properly completed and executed as to that payment card only if all co-signers or co-

21   holders elect to and validly opt out in accordance with the provisions of this Paragraph. All

22   Requests for Exclusion must be submitted individually in connection with a Settlement Class

23   Member, i.e., one request is required for every Settlement Class Member seeking exclusion.

24          15.     All Settlement Class Members who do not opt out and exclude themselves shall be

25   bound by the terms of the Settlement Agreement upon entry of the Final Approval Order and

26   Judgment.

27          16.     Settlement Class Members who wish to object to the Settlement may do so by

28   submitting a written objection to the Court in accordance with the procedures outlined in the Class
                                                     3
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMENT
     Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 72 of 74




 1   Notice, postmarked no later than ____________, 2021 (120 calendar days after entry of this

 2   Order). Any Settlement Class Member wishing to comment on or object to the Settlement

 3   Agreement shall mail the comment or objection to the Claims Administrator at [INSERT]. The

 4   written objection must contain: (i) the objector’s full name, address, telephone number, and e-mail

 5   address (if any); (ii) information identifying the objector as a Settlement Class Member, including

 6   proof that the objector is a member of the Settlement Class; (iii) a clear and detailed written

 7   statement of the specific legal and factual bases for each and every objection, accompanied by any

 8   legal support for the objection the objector believes applicable; (iv) the identity of any counsel

 9   representing the objector; (v) a statement whether the objector intends to appear at the Final

10   Approval Hearing, either in person or through counsel, and, if through counsel, identifying that

11   counsel; (vi) a list of all persons who will be called to testify at the final approval hearing in

12   support of the objections; and (vii) the objector’s signature and the signature of the objector’s duly

13   authorized attorney or other duly authorized representative.

14          17.     Any Settlement Class Member who does not timely submit a written objection in

15   accordance with these procedures and the procedures detailed in the Class Notice and Settlement

16   Agreement shall be deemed to have waived any objection, shall not be permitted to object to the

17   Settlement, and shall be precluded from seeking any review of the Settlement Agreement and/or

18   the Final Approval Order by appeal or other means.

19                                     FINAL APPROVAL HEARING

20          18.     The Court will hold a Final Approval Hearing on __________, 2021 in the United

21   States District Court, Northern District of California, 450 Golden Gate Avenue, San Francisco,

22   California 94102.

23          19.     At   the   Final    Approval    Hearing,    the   Court    will   consider   whether:

24   (a) the Settlement is fair, reasonable, and adequate; (b) the Settlement Class should be finally

25   certified; (c) a final judgment should be entered; (d) Class Counsel’s motion for attorneys’ fees

26   and costs should be granted; and (e) the service awards sought for Representative Plaintiffs should

27   be granted.

28
                                                      4
       [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                     ACTION SETTLEMENT
     Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 73 of 74




 1            20.   The Court reserves the right to continue the date of the Final Approval Hearing

 2   without further notice to Settlement Class Members.

 3                          DEADLINES, INJUNCTION & TERMINATION

 4                                  Event                                               Date
      Notice of Class Action Settlement completed as per Notice
 5    Program
      Class Counsel’s Motion for Attorneys’ Fees and Costs
 6
      Opt-Out and Objection Deadline
 7    Motion for Final Approval
      Replies in Support of Motion for Final Approval and Motion for
 8    Attorneys’ Fees and Costs
 9    Final Approval Hearing

10
              21.   All proceedings and deadlines in this matter, except those necessary to implement
11
     this Order and the settlement, are hereby stayed and suspended until further order of the Court.
12
              22.   All Settlement Class Members who do not validly opt out and exclude themselves
13
     are hereby enjoined from pursuing or prosecuting any of the Released Claims as set forth in the
14
     Settlement Agreement until further order of the Court.
15
              23.   In the event that the Settlement Agreement is terminated pursuant to the terms of
16
     the Settlement Agreement: (a) the Settlement Agreement and this Order shall become void, shall
17
     have no further force or effect, and shall not be used in the Litigation or any other proceedings for
18
     any purpose other than as may be necessary to enforce the terms of the Settlement Agreement that
19
     survive termination; (b) this matter will revert to the status that existed before execution of the
20
     Settlement Agreement; and (c) no term or draft of the Settlement Agreement or any part of the
21
     Settling Parties’ settlement discussions, negotiations or documentation (including any briefs filed
22
     in support of preliminary or final approval of the settlement) shall (i) be admissible into evidence
23
     for any purpose in this Litigation or in any other action or proceeding other than as may be
24
     necessary to enforce the terms of the Settlement Agreement that survive termination, (ii) be
25
     deemed an admission or concession by any Settling Party regarding the validity of any of the
26
     Released Claims or the propriety of certifying any class against any Defendant, or (iii) be deemed
27
     an
28
                                                      5
          [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                        ACTION SETTLEMENT
      Case 3:20-cv-00812-EMC Document 60-1 Filed 11/19/20 Page 74 of 74




 1   admission or concession by any Settling Party regarding the truth or falsity of any facts alleged in

 2   the Litigation or the availability or lack of availability of any defense to the Released Claims.

 3             IT IS SO ORDERED.

 4
 5   Dated: ___________________                    _______________________________________
                                                   EDWARD M. CHEN
 6                                                 UNITED STATES DISTRICT COURT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   26683v5

28
                                                       6
        [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                      ACTION SETTLEMENT
